Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 1 of 127 PageID #: 33564
                                                                           1


     1                         IN THE UNITED STATES DISTRICT COURT

     2                         IN AND FOR THE DISTRICT OF DELAWARE

     3                                         - - -
          POWER INTEGRATIONS, INC.,
     4                                               :          CIVIL ACTION
                      Plaintiff,                     :
     5    v                                          :
                                                     :
     6    FAIRCHILD SEMICONDUCTOR INTERNATIONAL,     :
          INC., FAIRCHILD SEMICONDUCTOR CORPORATION,:
     7    and FAIRCHILD (TAIWAN) CORPORATION,        :
                                                     :          NO. 08-309-LPS
     8                Defendants.
          ------------------------------------------
     9    FAIRCHILD SEMICONDUCTOR CORPORATION,
          and FAIRCHILD (TAIWAN) CORPORATION,        :          CIVIL ACTION
   10                                                :
                      Plaintiffs,                    :
   11     v                                          :
                                                     :
   12     POWER INTEGRATIONS, INC.,                  :
                                                     :          NO. 12-540-LPS
   13                 Defendant.
                                        - - -
   14
                                       Wilmington, Delaware
   15                                 Friday, April 5, 2019
                                       Oral Argument Hearing
   16
                                               - - -
   17
          BEFORE:          HONORABLE LEONARD P. STARK, Chief Judge
   18
                                               - - -
   19     APPEARANCES:

   20
                         FISH & RICHARDSON, P.C.
   21                    BY: JOSEPH B. WARDEN, ESQ., and
                              BOB OAKES, ESQ.
   22
                               and
   23

   24
                                                Brian P. Gaffigan
   25                                           Registered Merit Reporter
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 2 of 127 PageID #: 33565
                                                                           2


     1    APPEARANCES:     (Continued)

     2
                         FISH & RICHARDSON, P.C.
     3                   BY: FRANK E. SCHERKENBACH, ESQ.
                              (Boston, Massachusetts)
     4
                               and
     5
                         FISH & RICHARDSON, P.C.
     6                   BY: JOHN THORNBURGH, ESQ.
                              (San Diego, California)
     7
                               and
     8
                         FISH & RICHARDSON, P.C.
     9                   BY: HOWARD R. POLLACK, ESQ., and
                              MICHAEL R. HEADLEY, ESQ.
   10                         (Redwood City, California)

   11                                Counsel for Power Integrations, Inc.

   12
                         ASHBY & GEDDES, P.A.
   13                    BY: JOHN G. DAY, ESQ.

   14                          and

   15                    MORRISON & FOERSTER, LLP
                         BY: ERIK J. OLSON, ESQ., and
   16                         COLETTE REINER MAYER, ESQ.
                              (Palo Alto, California)
   17
                                     Counsel for Fairchild Semiconductor
   18                                International, Inc., Fairchild
                                     Semiconductor Corporation, and
   19                                System General Corporation

   20

   21

   22

   23

   24

   25
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 3 of 127 PageID #: 33566
                                                                           3


     1                                     - oOo -

     2                              P R O C E E D I N G S

     3                   (REPORTER'S NOTE:     The following oral argument

     4    hearing was held in open court, beginning at 10:50 a.m.)

     5                   THE COURT:    Good morning.

     6                   (The attorneys respond, "Good morning, Your

     7    Honor.")

     8                   THE COURT:    I'll have you put your appearances

     9    on the record, please.

   10                    MR. WARDEN:    Good morning, Your Honor.

   11                    THE COURT:    Good morning.

   12                    MR. WARDEN:    Joseph Warden with Fish &

   13     Richardson for Power Integrations.         We also have Frank

   14     Scherkenbach, John Thornburg, Howard Pollack, Michael

   15     Headley.    And then from our client, Mr. Cliff Walker in

   16     the back.

   17                    THE COURT:    Okay.   Welcome.    Good morning to all

   18     of you.

   19                    MR. DAY:    Good morning, Your Honor.

   20                    THE COURT:    Good morning.

   21                    MR. DAY:    John Day for Fairchild.      With me, Eric

   22     Olson and Colette Mayer from Morrison & Foerster; and from

   23     ON Semiconductor on behalf of Fairchild, Rob Tuttle and Josh

   24     Engel.

   25                    THE COURT:    Okay.   Welcome to all of you.      So
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 4 of 127 PageID #: 33567
                                                                           4


     1    we're here technically in two cases.         There is motions in

     2    both cases and on both sides.        How do you propose to use

     3    your time today?

     4                   MR. SCHERKENBACH:     Your Honor, we had thought we

     5    would go first on the PI motion to enhance in what we call

     6    the F-II case, the 2008 case.        It sort of covers the

     7    waterfront on a number of issues and that is one chunk of

     8    our presentation.      The second is inducement responding to

     9    their JMOL on inducement and the third.

   10                    THE COURT:    So you would have them go first on

   11     inducement?

   12                    MR. SCHERKENBACH:     I'm sorry.    What?

   13                    THE COURT:    You would have you them go first on

   14     inducement?

   15                    MR. SCHERKENBACH:     Yes.   So I guess my proposal

   16     is we go first on enhancement, and then if they want to

   17     present their motion on inducement we'll respond, and they

   18     can present their motion on damages and injunction, we'll

   19     respond.    So it's sort of three pieces as we see it.

   20                    THE COURT:    And that is all the F-II '08 case?

   21                    MR. SCHERKENBACH:     It's actually both.      Unless

   22     it's confusing for Your Honor, it's actually easy to deal

   23     with each of the issues for both cases at the same time, if

   24     I can put that it way.

   25                    THE COURT:    Okay.   What is the Fairchild view?
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 5 of 127 PageID #: 33568
                                                                           5


     1                   MR. OLSON:    Our view would be that our

     2    preference would be actually to start with our motion for

     3    JMOL in the '08 case because we think that that motion and

     4    the new trial covers a lot of issues that will be repeated.

     5                   But whether or not that goes first or not, we

     6    believe that our intent does actually rest on the papers on

     7    the 2012 case and we're content to do that.          To the extent

     8    that the 2012 case is argued, it may be Ms. Mayer will have

     9    a handful of comments but our anticipation was to spend our

   10     time around the '08 case.

   11                    THE COURT:    Okay.   Well, let's do this.      Let's

   12     hear the JMOL in the '08 case first.         And Power can respond

   13     as it wishes.

   14                    MR. SCHERKENBACH:     Sure.

   15                    THE COURT:    Once we they have gone through all

   16     that, then we'll hear argument on the motion to enhance on

   17     the fees which I understand to be the '08 case but maybe not

   18     entirely, and then whatever is left that anybody wants to

   19     say about the 2012 case we'll do that after.           Understood?

   20                    MR. SCHERKENBACH:     Very good.    Yes.

   21                    THE COURT:    All right.

   22                    MR. OLSON:    Let me grab one more thing, Your

   23     Honor.

   24                    THE COURT:    Sure.

   25                    (Pause.)
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 6 of 127 PageID #: 33569
                                                                           6


     1                   MR. OLSON:    So we brought a motion under Rule

     2    50, Rule 59 for judgment as a matter of law and as to new

     3    trial.

     4                   We believe that that motion involves four

     5    primary legal issues and seven fundamental evidentiary

     6    problems with the verdict which have been addressed in the

     7    papers and that.      What I would propose to do is to do a

     8    coverage of what each of those are quickly here and then I

     9    will turn back to going through each one more specifically.

   10                    With respect to liability for induced

   11     infringement, the law is that you must -- to find induced

   12     infringement, you must prove each of four required elements

   13     and they must be proven as to the full scope of the claim

   14     that is being brought.

   15                    Secondly, under the law, if you choose not to

   16     rely on specific instances but with respect to a class of

   17     direct third party infringers, it is important that you

   18     show each legal element, it's required that you show each

   19     legal element of induced infringement, each of the four, and

   20     they are necessarily met for the members of the class.

   21                    On liability, that leads to three fundamental

   22     evidentiary findings on the record on the '08 case:

   23                    First, there is a lack of evidence of actual

   24     third party importation sufficient to address the full scope

   25     of the verdict.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 7 of 127 PageID #: 33570
                                                                           7


     1                   Second, there is a lack of evidence of

     2    causation, more specifically.        And causation, of course, is

     3    required as we know from the Federal Circuit opinion arising

     4    out of this case.      More specifically, there is a lack of

     5    evidence of at least one successful communication that there

     6    be successful communications to the third parties who

     7    directly infringe.      That requires a communication that it

     8    reach the direct third-party infringer and that the evidence

     9    was the cause of the third-party infringer's conduct.

   10                    Third, there is no evidence of any affirmative

   11     conduct by Fairchild or any induced infringement after July

   12     of 2014 and thus the record cannot support a verdict for

   13     that period.

   14                    When you turn then to damages, there are two

   15     fundamental legal issues:

   16                    First, there is an obligation on the part of the

   17     plaintiff to connect their damages to actual infringing

   18     conduct.    Here, the infringing conduct is under 271(b) so

   19     they have to connect the damages to induced infringement.

   20                    Second, there is a requirement that any royalty

   21     be apportioned solely to the value of the patented feature

   22     to the accused infringing product that is a quote out of the

   23     2018 case from the Federal Circuit involving these parties.

   24                    So there are -- that creates four fundamental

   25     evidentiary failings in the record with respect to the JMOL.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 8 of 127 PageID #: 33571
                                                                           8


     1                   First, the verdict exceeded every calculation of

     2    damages provided in the record.

     3                   The highest number provided on damages was by

     4    Mr. Barnes and it was $21.6 million.         The verdict is

     5    $24.2 million.

     6                   There is no evidence of induced infringement

     7    after July 1 of 2014 and yet the damages incorporate that

     8    period.    So that is a repetition of the issue addressed

     9    above in liability.

   10                    There is also no evidence that all four required

   11     elements are being addressed by the calculation of damages.

   12     Neither Barnes' number, nor any testimony about a rule of

   13     thumb or a rough industry standard or any other figure

   14     addresses all four.      They address at best only whether or

   15     not direct importation occurs.

   16                    And, finally, Mr. Barnes 9 percent royalty is

   17     not apportioned to the value of the patented feature.            He

   18     did not know what the relationship was between the document

   19     that he uses to develop the Product Selector Guide that he

   20     uses to develop that theory and the patent.

   21                    No one else showed the relationship to the

   22     patent itself and to the patented features.          And he admits

   23     that there is no evidence, he has no way of knowing whether

   24     any of that evidence connects to any of the Fairchild

   25     products.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 9 of 127 PageID #: 33572
                                                                           9


     1                   For the same reasons that we believe that JMOL

     2    is appropriate on liability, JMOL would be appropriate on

     3    willfulness, we additionally believe the evidence regarding

     4    knowledge, the lack of knowledge regarding the importation

     5    of product supports the JMOL on willfulness.

     6                   Obviously, to the extent the Court finds there

     7    is evidence sufficient to support a verdict but that the

     8    verdict was against the great weight of the evidence, then a

     9    Rule 59 motion would be appropriate.

   10                    With that, I will turn momentarily to each of

   11     those, each of those items for the evidentiary failings and

   12     the problems presented by the record.

   13                    Let me address at least two principles up front.

   14     One is the claim that the prior Federal Circuit opinion from

   15     which that resulted in a remand of this case is dispositive

   16     as to the issues presented here.        It is not.     It is not

   17     because that case did not address the issue of scope and of

   18     damages further, so that automatically takes it outside of

   19     the mandate.

   20                    The Federal Circuit addressed at best whether or

   21     not there was -- not at best.        They addressed whether there

   22     was induced infringement of any type.         Whether the record

   23     could support that.      But it does not address in any way

   24     scope, nor does it address the new evidence presented in

   25     this case about scope, and thus, that's a difference from
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 10 of 127 PageID #: 33573
                                                                            10


     1     the prior matter.     And there is evidence in this case about

     2     who customers are, about what those customers did, about how

     3     much was sold and to whom, all of which is different than

     4     before.

     5                   Furthermore, in fact there is evidence and

     6     different evidence about what the relationship was and

     7     communications were with those various people within the

     8     supply chain.

     9                   And, finally, there is actually differences in

    10     the record that the Federal Circuit identified and omissions

    11     that weren't present here.       Fundamentally, that is not of

    12     significant import in comparison to the difference in the

    13     question presented.

    14                   And, second, there is an argument that the

    15     Daubert ruling as it relates to Mr. Barnes is dispositive

    16     as to the question of damages.

    17                   So, first of all, there is just a mixing of

    18     legal apples and oranges.       A Daubert ruling solely addresses

    19     whether evidence is available and can be submitted under

    20     702.   The Court made that ruling.       That does not address,

    21     could not have addressed, wasn't presented in any way the

    22     question of whether that evidence can support a $24 million

    23     verdict which is, of course, what is received and that is

    24     what the JMOL concerns.

    25                   THE COURT:    Now, there was also several summary
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 11 of 127 PageID #: 33574
                                                                            11


     1     judgment rulings.     I take it you don't agree, but help me

     2     understand why, that some combination of what the Federal

     3     Circuit said and what I said prior to trial in connection

     4     with summary judgment would seem to suggest, if not compel

     5     denial of a large portion of your motion because your motion

     6     argues there was nothing here to try.         You know, there is no

     7     way that a reasonable jury could have done what it did.            So

     8     help me understand how I can come to that conclusion given

     9     what the Federal Circuit and/or what I said at summary

    10     judgment.

    11                   MR. OLSON:    Sure.    I don't believe that the

    12     JMOL ruling calls out or relies on the idea there was

    13     nothing here to try.      The JMOL ruling is a determination

    14     that the record as presented in this case and what will it

    15     support and will it support the full scope of the verdict

    16     rendered by the jury.      That issue, both in terms of scope of

    17     infringing conduct and in terms of damages, was never before

    18     the Federal Circuit.      So the Federal Circuit ruling cannot,

    19     and has not, addressed that issue in any way.

    20                   Second, this Court said, I believe it is in

    21     Idenix, it said elsewhere and the Federal Circuit has said

    22     on a number of occasions, a ruling on a motion for summary

    23     judgment is not determinative.        All it says is the case can

    24     go to trial and one must present your evidence at trial.            It

    25     does not -- because there is a genuine issue of material
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 12 of 127 PageID #: 33575
                                                                            12


     1     fact which goes to the JMOL factors.         But that issue

     2     was raised on the question of is there any induced

     3     infringement whatsoever?       And the Court said, there is

     4     sufficient evidence to go to the jury, and the parties

     5     will present their case.       The parties did.

     6                   But then that raises a scope issue, a scope

     7     issue that was not raised on either the Federal Circuit

     8     opinion or on the motion for summary judgment, including

     9     whether or not, for example, there are over 200 million;

    10     whether it is 240 or 260 or 269, over 200 million units that

    11     entered the United States.

    12                   Whether or not there was community?         What people

    13     brought those in?     Whether or not there were communications

    14     with those people, such that there could be a verdict of

    15     that scope.

    16                   And certainly then all of the damages issues

    17     surrounding whether or not the $24 million in excess of all

    18     the prior numbers are justified by the evidence, could be

    19     found reasonably by a jury in light of the evidence, as well

    20     as the issue regarding apportionment in light of the full

    21     evidence presented, and the question of whether or not there

    22     is evidence sufficient to show class as a category and that

    23     it was necessarily met with respect to the class.

    24                   So the Court says --

    25                   THE COURT:    So do you concede that some portion
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 13 of 127 PageID #: 33576
                                                                            13


     1     of the judgment of induced infringement has to stand even if

     2     I grant your motion?

     3                   MR. OLSON:    Certainly the judgment of direct

     4     infringement by Fairchild has to stand.         We haven't

     5     challenged that.     The judgment of induced infringement I do

     6     not believe can stand as to the full scope of this verdict.

     7                   So when we speak to what, this verdict I believe

     8     cannot stand.     Is there evidence of direct importation by a

     9     third party in this case?       Yes, there is evidence that shows

    10     that there is at least 30,000 products that entered the

    11     United States.     Those came from distributors.       There is

    12     evidence of communication with those distributors by

    13     Fairchild and thus we believe that that has evidentiary

    14     basis for purposes of the outcome, but no more.

    15                   THE COURT:    So is the relief you are seeking,

    16     judgment as a matter of law for your client, that there is

    17     no induced infringement and we're done, this case is over?

    18     Or is it the full scope of this verdict of induced

    19     infringement can't stand, let's figure out what to do next

    20     after that?

    21                   MR. OLSON:    So we believe both would be a

    22     correct outcome for the Court.        We believe the Court

    23     actually can, based on the evidence presented, make a

    24     determination under Rule 50 that there is insufficient

    25     evidence to demonstrate all elements of induced infringement
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 14 of 127 PageID #: 33577
                                                                            14


     1     as to any class because it would have to be necessarily as

     2     to a class, no class has been identified, no evidence that

     3     all communications were going consistently to a class.

     4                   Nonetheless, even if the Court concludes that

     5     there is evidence of some induced infringement, substantially

     6     less.   In this case, we're talking about literally .002

     7     percent less than the full verdict rendered, then both a new

     8     trial would be appropriate and/or, of course, a damages JMOL

     9     would be appropriate.      And a damages JMOL would be appropriate

    10     to this number or alternatively a new trial as to damages or

    11     alternatively a remittitur as to damages in light of the

    12     maximum amount of the evidence can show.

    13                   THE COURT:    Other than the post-July 2014 period

    14     where I think you are clearly arguing that promises were

    15     made in connection with summary judgment about evidence

    16     that would be presented that you say actually never was

    17     presented, I think I understand to be at least part of your

    18     argument.    With respect to other portions of the case, are

    19     you here to say that there is a material difference between

    20     what I was told at summary judgment was the record and what

    21     was actually presented to the jury at trial?

    22                   MR. OLSON:    Yes.   Yes, Your Honor.     I am.    So,

    23     first of all, I do agree with you that as to July of 2014,

    24     there is plainly and specifically a material difference

    25     between what was said what was going to be happening and
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 15 of 127 PageID #: 33578
                                                                            15


     1     what happened.     There is now no dispute between the parties

     2     that there is no evidence of any type about conduct after

     3     July of 2014.     There is literally no evidence of any type of

     4     Fairchild activities after 2011 by way of the documents that

     5     have been cited in connection with the case.

     6                   But also, there was an allegation that there

     7     would be proof as to a class and as to a class of people

     8     with who would infringe, and would be direct third-party

     9     infringers.    They would be proven to be third-party

    10     infringers.

    11                   For example, there was a discussion about

    12     retailers.    Was there going to be evidence about connection

    13     to retailers.

    14                   And there was a statement, well, we would make

    15     the indirection connection to the retailers but in fact the

    16     evidence it's quite clear.

    17                   Mr. Sutherland said, we don't talk to retailers.

    18     Also did Mr. Hertz.      No one said there was communication

    19     with retailers, and retailers were identified as a category

    20     of people who might, at least within this industry standard,

    21     rule of thumb, be bringing evidence in.

    22                   I think that is a difference from what was

    23     argued before.     There is also an argument that was made

    24     regarding OEMs.     There was going to be evidence of a

    25     connection to OEMs showing how much OEMs, original equipment
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 16 of 127 PageID #: 33579
                                                                            16


     1     manufacturers, were bringing into the United States.           And a

     2     connection and a successful communication with OEMs, that

     3     evidence is absent.

     4                   What the evidence shows is that Fairchild was

     5     speaking to distributors, but the evidence is also shows the

     6     distributors brought in only .006 percent of the material

     7     that was sent to them.      And there has been no argument

     8     that ultimately amounts to less than 30,000 units, so

     9     distributors to the extent they are a direct third-party

    10     infringer and have communications, can't support the full

    11     scope of the verdict.

    12                   There is absolutely evidence that there are

    13     connections and communications with ODMs.          For example, they

    14     say you provided datasheets to OEMs.         You talked to ODMs.

    15     But there is zero evidence in this case, zero evidence.            I

    16     would challenge Mr. Scherkenbach to identify the evidence,

    17     as to ODMs bringing product into the United States.

    18                   The evidence consistently is the ODMs, and this

    19     is not a debated point about whether these are the people

    20     to whom we sell.     I believe it's 974, but there was a

    21     spreadsheet that showed all of the customers that came in.

    22                   Dr. Handfield went over that and said:         If

    23     you look at the first 20 which are more than 80 percent I

    24     believe of all of the units, all of them are either

    25     distributors or ODMs.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 17 of 127 PageID #: 33580
                                                                            17


     1                   And that material goes to the ODMs.         The ODMs

     2     are predominately in Asia, and that they go on to sell to

     3     other parties.     And it's those other parties who might then

     4     sell to other parties.      Retailers bring it in or the ODMs

     5     might bring it in in a different -- really, I think it

     6     arises more in the enhancement conduct.

     7                   Mr. Sutherland has said, we don't really know,

     8     we don't have that connection.        We're disconnected from that

     9     process with respect to who brings it in.

    10                   So all of these are differences regarding the

    11     claim that was -- that they said would be made under summary

    12     judgment regarding class.       That there would be a class

    13     evidence sufficient to support a verdict.          That there is no

    14     class evidence sufficient to show a verdict.          There is not

    15     an evidence that the ODMs brought the product into the

    16     United States.     Consequently, that eliminates one element.

    17                   Further, there isn't evidence of Fairchild

    18     communicating with the OEMs to the extent that they're

    19     bringing the product into the United States.          And actually

    20     everyone agrees that neither Fairchild nor Power

    21     Integrations was talking to retailers to the extent they

    22     were bringing products into the United States.

    23                   Let me turn back to this question about what

    24     came back into the United States, where and what is the

    25     evidence on that point.      At the end of the day, on this
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 18 of 127 PageID #: 33581
                                                                            18


     1     point, the evidence comes down to this question of this rule

     2     of thumb and it was referred to in that way when there was

     3     cross-examination of Dr. Handfield about this idea that the

     4     there was some industry number that one-third would come in.

     5                   Now, the one-third evidence has a number of

     6     problems.    The first of it is, is that it is sort of this

     7     rule of thumb, the way Mr. Balakrishnan said, roughly about

     8     one-third of products come in.        Again, Mr. Sutherland refers

     9     to it as a rule of thumb.       They referred to it as a rule of

    10     thumb regarding with Dr. Handfield.        And the question of

    11     what does it apply to?      Well, it is said to apply to all

    12     products of any type.

    13                   Mr. Balakrishnan talks about, well, of the world

    14     of products, one-third goes to Asia, one-third goes to

    15     Europe, one-third goes to the United States.          The lack of

    16     specificity is a fundamental problem in light of the Federal

    17     Circuit's opinion in 2013 arising out of the 2004 case.

    18                   And in that opinion, which was ultimately a

    19     grant of JMOL, I note, it was a grant of JMOL on induced

    20     infringement.     They said, it is not enough to know that

    21     Samsung sells one-third of their mobile phones or, excuse

    22     me, 18 percent, I'm sorry, 18 percent of their mobile phones

    23     within the United States.       Because you don't -- even though

    24     Samsung is known to be a customer of Fairchild, you don't

    25     know that those mobile phones will have chargers and second
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 19 of 127 PageID #: 33582
                                                                            19


     1     you do not know that the 18 percent is reflective of the

     2     amount attributable to Fairchild's infringing product.

     3                   This one-third evidence has fundamentally the

     4     same problem, and that is there is no evidence that shows

     5     that Fairchild's sales are so widely distributed that they

     6     are equivalent to the distribution of all products around

     7     the world or all electronic products around the world or

     8     that they match this one-third estimate.

     9                   Now, of course, the evidence and the verdict is,

    10     I believe when you look at it, is 34 percent which is about

    11     one-third, but even when you speak to the one-third, the

    12     one-third is too vague and fails to make what the Federal

    13     Circuit referred to as a direct connection.          A direct

    14     connection is needed between.       There, they said Samsung

    15     sales of mobile phones, and the importation of the

    16     infringing product.

    17                   Here, I would say there is no direct connection

    18     between the distribution of all electronic products around

    19     the world and evidence of the distribution of Fairchild's

    20     individual infringing chips, more specifically, the

    21     infringing chips involved in this case because it wouldn't

    22     be enough.    It was just the Fairchild chips alone.

    23                   Let me turn then, now that I have covered --

    24                   THE COURT:    Yes, before you do that one, that

    25     definitely sounds like something I decided at summary
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 20 of 127 PageID #: 33583
                                                                            20


     1     judgment.    Didn't the one-third evidence that came in and

     2     there was some from your own people I think on Fairchild's

     3     side, that came in the way we expected it would come in,

     4     didn't it?

     5                   MR. OLSON:    I would say it came in a little

     6     differently than the way I expected it to come in.           Certain

     7     parts of it came in.      Let me tell you one part that is

     8     absolutely that is literally that deposition evidence and

     9     then they read it.      That was Mr. Shah's testimony.

    10                   Mr. Shah says:     I don't know what the number is.

    11     I don't have any detailed calculation.         I know that there is

    12     20 to 30 percent.

    13                   All right?    That is a fair estimate, but I don't

    14     know which it applies to, and he certainly doesn't articulate

    15     as to whether it applies specifically to these products.

    16                   But here is the issue on summary judgement.          The

    17     fundamental focus was a question of whether or not there was

    18     sufficient successful communications, which would be another

    19     obviously relevant evidence needed to be captured as to if

    20     you are going to apply the one-third, you are going to also

    21     have to apply it here.

    22                   Fundamentally, I do not think that the summary

    23     judgement motion -- I would disagree, but I can understand

    24     -- and here is what I said:       The one-third comments from

    25     Sutherland and Balakrishnan came in differently than some of
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 21 of 127 PageID #: 33584
                                                                            21


     1     their deposition testimony in, for example, roughly

     2     one-third.    And then it being just worldwide products as

     3     opposed to some of the testimony that came in before.

     4                   THE COURT:    All right.    So you don't think you

     5     challenged the supposed lack of specificity or lack of

     6     direct connection of the estimate of how much was imported

     7     prior to trial?

     8                   MR. OLSON:    I believe we -- no, I agree.        That

     9     we did address that question, and we addressed the question

    10     of connectivity, that is, the successful communications.

    11     Both of those are raised, but they are different.           I believe

    12     the one, the evidence is different.        And there was this

    13     further discussion about there being evidence of a class on

    14     summary judgment.     And that evidence has not -- let's just

    15     take the class question for a minute.

    16                   There is literally no reference to class in the

    17     evidence.    There is a reference to class in the rebuttal

    18     closing by Mr. Scherkenbach.       That is the only evidence,

    19     that is the only reference other than the Court's jury

    20     instructions.

    21                   On the summary judgment motion, there was a lot

    22     of reference we were going to prove it by way of a class.

    23     And if you are going to prove it by way of a class, you have

    24     to show that there is a class that is doing the importing.

    25                   The one-third evidence does not connect to any
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 22 of 127 PageID #: 33585
                                                                            22


     1     class.   The one-third evidence says one-third of products,

     2     of electronic products come into the United States.           It

     3     makes no identification of who brings those products in.             It

     4     makes no identification of how they bring it in, when they

     5     bring it in, what the circumstances behind them coming in.

     6     It just says there is one-third of products that come into

     7     the United States, which really takes us to the second

     8     problem.    This problem of successful communications.         You

     9     have to have evidence in which applies both at a class level

    10     and an individual level.

    11                   You have to have evidence that there was a

    12     communication by Fairchild that there was an affirmative

    13     act by Fairchild that is connected to this member of class.

    14     It has to be connected to, because it has to induce, the

    15     third-party direct infringer.

    16                   It is not enough that you -- so the prior

    17     verdict, the prior Federal Circuit decision in this case,

    18     it is not enough that product comes in.         It is not enough

    19     that you had affirmative acts.        It is not enough that you

    20     know that product will later come in through the chain of

    21     commerce.    You actually have to show successful -- you

    22     have to show causation which they say relates to an

    23     identification of successful communication to the direct

    24     infringer.

    25                   We went through every Federal Circuit case we
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 23 of 127 PageID #: 33586
                                                                            23


     1     could find.    We put a bunch of them in our footnote in our

     2     brief, and is there any case that we could find in which

     3     there was any circumstance where the argument is we have

     4     a communication, we have an affirmative act, but it didn't

     5     actually reach the third-party infringer?          We could find

     6     none.    We give examples of the repetition in prior rulings

     7     of the successful communication obligation within our

     8     footnote.    But you have to have all of those elements and

     9     you have to show that they're necessarily met at the class,

    10     and that has not been done here.

    11                    I'm going to turn, if I can, to the damages

    12     issues before I reserve some time for rebuttal on this

    13     motion.

    14                    On the damages issues, there is $24.3 million in

    15     the verdict.    That is well above the highest number presented

    16     by the evidence which is $21.6.        Thirty-three percent alone

    17     won't solve that problem, nor its 34 percent of sales at

    18     $0.09.    That is not disputed.

    19                    Nor is $0.10 cents plus 30.2 sufficient to

    20     resolve the issue.

    21                    The evidence just does not have any explanation

    22     or support for it.

    23                    I come back to the July 2014.       There is no

    24     evidence, none whatsoever, regarding any conduct in July --

    25     after July of 2014.      Now, the Court excluded the evidence
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 24 of 127 PageID #: 33587
                                                                            24


     1     regarding the injunction, but we know actually that there

     2     was activity beyond the normal course in the full record.

     3     But as to the evidence in the record, there is none at all

     4     regarding July 2014.

     5                   And then turning to this issue of Mr. Barnes.

     6                   Mr. Barnes number, if it can show anything, it

     7     only shows importation.      It cannot show successful

     8     communication.     It cannot show causation.       You cannot have

     9     damages for something that is not an infringement.

    10                   The fact that it's a third-party infringement

    11     potentially is not sufficient to prove a claim.

    12                   And, lastly, on Mr. Barnes $0.09 royalty.

    13                   The key question, there is no question, this is

    14     not the only valuable item.       In fact, Mr. Balakrishnan said,

    15     85 percent of this product is coming from other sources.

    16     The value is coming from a different source.          The '079 case.

    17                   They went out, they sought a $139 million

    18     verdict in connection with that.        It has now been reversed

    19     because of the failure to apportion, but they come back here

    20     and say, no, we're still going to seek 64 percent of

    21     profits, we're going to seek 64 percent of sales or

    22     revenues, three times profits, and the evidence we're going

    23     to use for that is the Product Selector Guide and two pieces

    24     of it that say the word "frequency jitter."

    25                   Now, the evidence is undisputed that frequency
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 25 of 127 PageID #: 33588
                                                                            25


     1     jitter is not what the patent is.        That they were not the

     2     first to present frequency jitter, and they were not the

     3     first to present frequency jitter in a power supply.

     4                   But neither Mr. Balakrishnan, nor Mr. Sutherland,

     5     nor Dr. Kelley addressed whether this document was limited

     6     solely to the patent.

     7                   And Mr. Barnes admits that he does not know that

     8     it is limited to the patent.       In fact, he has made no effort

     9     to find that out.     I could show you his testimony, but we

    10     have cited it, and he says specifically, I do not -- let me

    11     take the time to read it.

    12                   You did not take any type of technical

    13     investigation to figure out whether the Product Selector

    14     Guides cost savings numbers are specific to the patents as

    15     opposed to jitter more generally, correct?

    16                   He says:    I did not undertake a technical

    17     analysis.    That is outside my area of expertise.

    18                   He admits he never talked to Kelley.         He didn't

    19     talk to Balakrishnan.      He didn't talk to Sutherland.       He

    20     made no effort to connect this to the patented feature

    21     itself.

    22                   Moreover, he also fails in regard to the

    23     question of whether or not it applies to the Fairchild

    24     product.

    25                   He does not know whether or not -- he has done
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 26 of 127 PageID #: 33589
                                                                            26


     1     no analysis and does not know whether the $0.03 or the $0.20

     2     from which he based his analysis would be achievable with

     3     Fairchild products.

     4                   He says:    No, I have not done that analysis.

     5                   So we know neither that it is the patent and we

     6     do not know that it applies to the accused product and its

     7     use in the accused product.       And those are the two

     8     requirements stated in the 2018 case by the Federal Circuit.

     9     So they're not met.

    10                   It is also true that the $0.09 is in fact not

    11     what Fairchild would say.       It is a customer number and

    12     Mr. Barnes said, I have not done any analysis to determine

    13     how that $0.09 would be used or split.

    14                   Under those circumstances, and given the size of

    15     the award, which is 64 percent of the alleged revenues, this

    16     is inadequate to demonstrate apportionment which is required

    17     for each reasonable royalty.

    18                   THE COURT:    On the $24 million figure, I

    19     understand where you have to kind of figure it is more than

    20     the plaintiff had argued for.       That doesn't seem however to

    21     be a cap as a matter of law on what the jury could award.

    22     Do you agree with that?

    23                   MR. OLSON:    I agree that there is not a legal

    24     cap regarding whether or not the -- well, actually let me --

    25     there is not a legal cap around profits.         There is a legal
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 27 of 127 PageID #: 33590
                                                                            27


     1     cap around evidence must be no more than what the evidence

     2     as a whole will support, and certainly the evidence of what

     3     the expert says is part of that.         There is no other evidence

     4     presented regarding what the damages were or would be that

     5     are in excess of it.

     6                   The argument was made it could be up to $0.20,

     7     but when you actually look at what that evidence is, at 285,

     8     the evidence is there are two numbers on here, $0.03 and

     9     $0.20.   Do you agree there are two numbers here?

    10                   Yes.

    11                   Do you agree that is the up to or high side

    12     estimate in each case?

    13                   The answer was:     Yes.

    14                   Mr. Barnes was asked:       There is $0.23 in profits

    15     in margin at Power Integrations?

    16                   But then when asked, well, isn't that what the

    17     royalty could be?

    18                   He said no, I don't agree that is what the

    19     royalty is.    The royalty would be the outcome of a

    20     hypothetical negotiation, which is $0.09.

    21                   Of course, the law is and the instructions are

    22     that it has to be the outcome of a hypothetical negotiation,

    23     not what someone would demand.        So I don't believe the

    24     evidence would support an amount in excess of it.

    25                   Do I believe?     Certainly, it is true in the law
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 28 of 127 PageID #: 33591
                                                                            28


     1     that the jury has the right to reject either party and come

     2     out in between, but if it chooses to reject both parties and

     3     come out above the highest number, there must be evidence in

     4     the record that demonstrates how that could be achieved and

     5     what evidence supports it.

     6                   THE COURT:    Right, which means I think I have to

     7     analyze whether a reasonable fact-finder could find evidence

     8     in the record to support the $24 million number.           It's a

     9     relevant consideration that the plaintiff didn't ask them to

    10     do that, that number, but it's not per se a cap.           I think

    11     you are agreeing.

    12                   MR. OLSON:    I agree with you on that, and I

    13     then tried to deal with what I believed was the evidence

    14     around this $0.20 figure.       So it's not an a legal cap.       I

    15     think it is, maybe I will call it a legal red flag around

    16     the circumstances, particularly in light of the evidence

    17     surrounding apportionment.       But even beyond that, even

    18     assuming this was somehow properly apportioned, we disagree

    19     with it, you have to have evidence that shows how or why

    20     the amount in excess was somewhere justifiable and also

    21     justifiable and in light of the full evidence underneath.

    22     So, for example, how do you account for July of 2014?

    23                   But with that, I think I would reserve my time

    24     for rebuttal.

    25                   THE COURT:    Okay.    Fine.   And we will hear from
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 29 of 127 PageID #: 33592
                                                                            29


     1     Power Integrations.

     2                   MR. THORNBURGH:     Thank you, Your Honor.

     3                   THE COURT:    Good morning.

     4                   MR. THORNBURGH:     Good morning.     We have prepared

     5     a few slides.     May I approach?

     6                   THE COURT:    You may.

     7                   MR. SCHERKENBACH:      Your Honor, this is the

     8     roadmap.    Mr. Thornburgh is going to address inducement and

     9     then Mr. Warden is going to address damages, so two pieces

    10     in response to.

    11                   THE COURT:    All right.    Thank you for that.

    12                   MR. THORNBURGH:     So, Your Honor, we do tend

    13     to agree that this motion is very much like the summary

    14     judgment on inducement that Your Honor considered in the

    15     fall.   And it is also very much like the Federal Circuit

    16     considered after the 2012 trial.

    17                   So we prepared these slides.       I will be brief,

    18     but mostly want to answer any questions that the Court may

    19     have.

    20                   But most of their motion is about the evidence

    21     as they said, and it is substantial evidence and so it is a

    22     jury question.

    23                   We also think that JMOL is actually facts

    24     precluded by law of the case because, and I will get into

    25     that in a moment.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 30 of 127 PageID #: 33593
                                                                            30


     1                   Fairchild emphasizes that there is the four

     2     elements that the Court put in the jury instructions.            And

     3     the cite there is to the jury instruction.

     4                   And we believe there is absolutely substantial

     5     evidence that the jury received on each of these elements.

     6                   Starting with direct infringement, we got the

     7     admission that Mr. Lam -- this is a quote actually from the

     8     2012 trial that we reused in this trial where their

     9     executive said there will be products coming into the U.S.

    10                   That is direct infringement.

    11                   We have the previously established fact that if

    12     the products come into the U.S., they infringe.           So for

    13     direct infringement, we just have to prove they come in.

    14                   We have the specific examples where we went out

    15     and purchased the products.       We found them here in the U.S.

    16                   We also have more admissions besides just

    17     Mr. Lam that the products do come into the U.S.

    18                   We got that during the most recent trial from

    19     both their expert Mr. Handfield and from their executive

    20     Mr. Dustin Chiang.

    21                   And we have reliable estimates from multiple

    22     sources about what percentage of those imports are.

    23                   So that is direct infringement, the first element.

    24                   The second element, intent.       It is absolutely

    25     Fairchild's intent in spades for this to happen.           This was
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 31 of 127 PageID #: 33594
                                                                            31


     1     their business plan for these products to come to the U.S.

     2                   Their executive Mr. Lam even used the words:          It

     3     is our intention for this to happen.

     4                   And then Fairchild went to extraordinary efforts

     5     to make it happen.      And, again, that is circumstantial

     6     evidence of intent.

     7                   For example, trying to help its customers meet

     8     U.S. standards like UL, FCC, Energy Star, and California

     9     Energy Commission.

    10                   Then Fairchild also specifically offered

    11     indemnity for U.S. patent infringement which again shows

    12     circumstantial evidence of intent.

    13                   Here is an example of a document that

    14     illustrates this type of circumstantial evidence.

    15                   This is a Fairchild customer design support

    16     document that was seen by the jury.        It's PX-739.     It's

    17     helping a customer meet both FCC and UL.

    18                   And then we had testimony from multiple

    19     witnesses including Mr. Sutherland here on page 330 of the

    20     most recent trial explaining that UL is expensive.           You

    21     don't go out and get UL if you don't need something to

    22     come into the United States.

    23                   Is it fair to say if we see the logo on a

    24     product, it's because the manufacturer intended for it to

    25     come to the U.S.?
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 32 of 127 PageID #: 33595
                                                                            32


     1                   Yes.

     2                   And the products that we found in the U.S. with

     3     the infringing Fairchild parts were marked UL.          And the U.S.

     4     and the UL means United States.

     5                   Here is another example from PX-374 from the

     6     trial, the Fairchild document that specifically mentions

     7     Energy Star and California Energy Commission.

     8                   PX-084A was an indemnity agreement that

     9     specifically says that buyer uses such products in the

    10     manufacture of power supplies which are sold in the United

    11     States and other countries worldwide.

    12                   So because Fairchild's customer was planning to

    13     ship into the U.S. and Fairchild knew that, Fairchild gave

    14     them indemnity for U.S. patent infringement.

    15                   And there was testimony that we put in our brief

    16     that Fairchild after -- this was actually an SG agreement

    17     but Fairchild kept on doing this as a standard term and

    18     condition.

    19                   Next.   So that was the element, the second

    20     element, intent.

    21                   Third element is awareness.

    22                   You know, this is awareness of the patent

    23     basically.    And that was all established in trial transcript

    24     212.   We know that both Fairchild and SG were aware of the

    25     patents-in-suit in 2001 through 2005, all before suit.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 33 of 127 PageID #: 33596
                                                                            33


     1                   Actually 2001, 2002 and 2004 for the awareness.

     2     The first sale was in 2005.

     3                   Then we also have the testimony from W.H. Huang

     4     about the awareness of the key management group at SG right

     5     after this lawsuit was filed where they realized that they

     6     really had no defense to infringement.         And I think this

     7     will become more a subject of the enhancement motion that

     8     Mr. Scherkenbach will address later, but it's also more of

     9     an awareness.

    10                   We came to realize switching capacitor was

    11     insufficient to avoid infringement.

    12                   Last element, causation.

    13                   Fairchild went to significant effort to cause

    14     U.S. sales.    That was their business plan.        That was

    15     Mr. Lam's intent.

    16                   They designed their parts to meet U.S.

    17     standards.

    18                   They helped customers to meet U.S. standards.

    19                   They offered customers indemnity for U.S.

    20     infringement.

    21                   They offered customers technical assistance and

    22     documentation.

    23                   They maintained a technical support center in

    24     the United States.

    25                   They specifically competed for U.S. business.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 34 of 127 PageID #: 33597
                                                                            34


     1                   They provided demo boards to the U.S.

     2                   And they enabled customers to find a U.S.

     3     distributor on Fairchild's website.

     4                   Those are all the efforts that Fairchild took

     5     to cause the U.S. sales.       Very similar to the 2012 trial,

     6     but, you know, even more evidence this time.

     7                   We also got this time testimony from our expert,

     8     Dr. Kelley, that you have to have successful communications

     9     for these parts to even be used because they're too

    10     complicated to use.      You can just buy them and plug them in.

    11     You have to have a communication from Fairchild to explain

    12     to you how to do that.

    13                   This is just more evidence from Mr. Lam saying

    14     that he knows that the imports happened.         Here is quotes

    15     from Mr. Chiang and Dr. Handfield, again, admitting that

    16     Fairchild knows that third parties are doing imports of the

    17     infringing products.

    18                   This was a slide that we used several times at

    19     trial that explains how Fairchild caused infringement.            It

    20     goes to all of the prefatory efforts that I have summarized

    21     that it helps customers design their products, it helps them

    22     meet U.S. standards, and it gets a design.

    23                   And then after that, the customers do exactly

    24     what Fairchild intends, which is to get the products to the

    25     United States, and their defense all rests on what happens;
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 35 of 127 PageID #: 33598
                                                                            35


     1     and they say no visibility, no control.         But that is after

     2     they have already induced.

     3                   They have created the world in which this

     4     happens.    They have caused it to happen.       They can then

     5     sit back and it happens but their inducement has already

     6     occurred.

     7                   The jury was very specifically instructed on

     8     actual causation.     More than once, this is a quote from

     9     the specific instruction on causation.         So the jury was

    10     presented with this very specific question of whether

    11     Fairchild actually caused the infringement.

    12                   They found, yes.

    13                   And there, the jury's implicit finding of

    14     causation is supported by substantial evidence.

    15                   That Fairchild intended for sales in the U.S.,

    16     went to great effort to make it happen.         They admitted that

    17     they know their customers import the infringing parts and

    18     the infringing parts were found here.

    19                   Circumstantial evidence enough to find that they

    20     caused this to happen.

    21                   And the evidence is at least as strong as from

    22     the 2012 trial that this Court and the Federal Circuit found

    23     sufficient.

    24                   The successful communications argument that they

    25     make again in this motion, the Court specifically ruled in
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 36 of 127 PageID #: 33599
                                                                            36


     1     the context of the jury instructions and in the fall trial,

     2     that the Court went back and looked at the Federal Circuit's

     3     decision and stated that acts as a broader concept are more

     4     pertinent than just communications.

     5                   And we believe the entire conduct that Fairchild

     6     undertook is the cause, even though there are substantial

     7     evidence of successful communications because the products

     8     can't be used without instructions.

     9                   Fairchild in their most recent brief references

    10     that a key to the case both at the Federal Circuit level

    11     and then back at the District Court, but what is interesting

    12     about this case in the last case that they cite in their

    13     reply, if you look carefully at that case, which is 218 WL

    14     652 1922 at page 3, that it expressly distinguishes our

    15     case.   And it deals with, in our 2012 case, that the Federal

    16     Circuit said we had enough evidence to infer causation

    17     whereas in that other case, it was about drug labels and

    18     the policies of encouraging generic manufacturers to be able

    19     to avoid infringement for off-label use.         And that they

    20     declined to find causation just from a vague drug label as

    21     opposed to Fairchild building an entire infrastructure to

    22     implement its business plan to have U.S. sales.

    23                   Fairchild spent some more time on this motion

    24     trying to argue they have to prove, that we had to prove

    25     specific acts leading to specific infringements.           This Court
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 37 of 127 PageID #: 33600
                                                                            37


     1     rejected that in 2012.      The Federal Circuit affirmed and

     2     said that that -- well, none of this evidence can be

     3     directly linked to a specific printer or notebook.           That is

     4     not required.     And that we can prove infringement as a

     5     class.

     6                   Another response to Fairchild's reply on

     7     inducement of whether Fairchild induced the OEMs.           The

     8     evidence was certainly sufficient for the jury to infer that

     9     the ODMs and the OEMs worked together.         That the ODMs are

    10     actually the OEMs subcontractors, and so Fairchild induced

    11     them both together.

    12                   And just because they're independent companies

    13     doesn't prevent them from being partners and being

    14     subcontractors.

    15                   And, again, as they go through and nitpick each

    16     piece of our evidence, it is very much like what the Federal

    17     Circuit rejected after the 2012 trial when they said, okay,

    18     fine.    You can go after this exhibit and this exhibit and

    19     find small flaws here and there, but you are missing the

    20     forest for the trees.      And that is exactly what Fairchild is

    21     doing again here.

    22                   Again, here that the overwhelming inference

    23     that the jury rightfully found from their pattern of conduct

    24     is that they meant for this to happen and they caused it to

    25     happen.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 38 of 127 PageID #: 33601
                                                                            38


     1                   THE COURT:    Did they mean for it to happen to a

     2     class of infringers?

     3                   MR. THORNBURGH:     So the class issue is, they,

     4     in their summary judgment, they tried to break it down as a

     5     retailer is it the ODMs, the OEMs.        And we responded more

     6     broadly that the class is, is the group of people who do the

     7     importing.

     8                   And those people may be broken down into those

     9     various subcategories.      But our evidence proved that Fairchild

    10     caused everyone who imported to do it.         Because they built

    11     the products to come into the United States.          They made them

    12     comply with U.S. standards.       They encouraged people and

    13     indemnified people, and so they induced everyone that did

    14     the importing.     And, you know, mostly the importing I

    15     believe is the OEMs.      That is what we said in closing, and

    16     that Fairchild very much induced them both directly, there

    17     is evidence of direct communications with OEMs and by

    18     working with the ODMs and the OEMs subcontractors to cause

    19     those imports to happen.

    20                   THE COURT:    Was the jury told that that was the

    21     class that they should be focused on?         That is, whoever imports?

    22                   MR. THORNBURGH:     So we don't believe that we had

    23     to have a witness say the word class.         That that is a legal

    24     concept, and it's the Court's job to make sure that standard

    25     is met.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 39 of 127 PageID #: 33602
                                                                            39


     1                   And so what we did tell the jury in closing was

     2     that the class was largely the OEMs.

     3                   THE COURT:    There was no witness that talked

     4     about here is the class, and this is the class that I find

     5     and you, jury, should find are the ones who are infringing?

     6                   MR. THORNBURGH:     No, no witness used the word

     7     "class," but the witnesses described the class more

     8     factually as the people who did the importing in response

     9     to Fairchild's actions.

    10                   THE COURT:    Have you cited any cases that talk

    11     about the inducement of the defendant being directed to

    12     another indirect infringer as opposed to directed to the

    13     direct infringer?

    14                   MR. THORNBURGH:     I believe that is actually my

    15     next slide.

    16                   So this is not a subject that has come up a lot

    17     in the cases.     Looking back at the statute itself, 271(b),

    18     it says inducing infringement.        It doesn't say inducing

    19     direct infringement.

    20                   And I think everyone agrees, both the parties,

    21     that direct infringement must occur for any type of indirect

    22     infringement to occur.      But the question is whether you have

    23     to induce the direct infringement or you can induce someone

    24     else to induce the direct infringement, and there is really

    25     not a case on that point.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 40 of 127 PageID #: 33603
                                                                            40


     1                   That if you go back and look at the case that

     2     Fairchild cites, Crystal, it does say you have to induce

     3     direct infringement.      But that was not at issue on the facts

     4     of that case, and Crystal actually affirmed inducement for

     5     other reasons.

     6                   But if you look at what Crystal cites, it's

     7     Micro Chem, and I have a cite here from 103 F.3d at 1549

     8     which we think states the test more accurately.           There can

     9     be no inducement to infringe absent direct infringement.

    10                   So saying that you have to induce direct

    11     infringement, we think was slightly inaccurate shorthand,

    12     because the statute says you have to induce infringement.

    13                   But even if Fairchild is right on the law, we

    14     would say that because the ODMs and the OEMs are so closely

    15     related as partners and that the ODMs are the OEMs

    16     subcontractors that the Court really wouldn't even have to

    17     reach this legal question because when Fairchild induces the

    18     people who are the agents of the OEMs, that that would be

    19     enough.

    20                   The District Court case from Connecticut that

    21     Fairchild cited is the Jacobs case.        We think the facts are

    22     quite different and, of course, it is not binding but

    23     notably in that case, and I cite at 424 F.Supp. 2d at 394.

    24                   The allegation in that case was that one company

    25     induced contributory infringement by another company.            And
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 41 of 127 PageID #: 33604
                                                                            41


     1     so that was the point, the District Court said that it

     2     wasn't sure that that was an even adequate legal obligation

     3     but then it goes on to actually look at the facts anyway

     4     and finds that the accused party, Danaher, had taken no

     5     affirmative action to induce the other company to infringe.

     6                   And, of course, there is substantial evidence

     7     that the jury heard in this case that Fairchild took lots

     8     of actions to cause both the ODMs and the OEMs to infringe.

     9                   So we believe that the jury has absolutely seen

    10     evidence on all four elements and that therefore the verdict

    11     is induced infringement must be upheld.

    12                   I'll note that the volume of infringement will

    13     be addressed by Mr. Warden.       That is a damages issue, it's

    14     not a liability issue.

    15                   There could be no question some direct

    16     infringement and some inducements occurred, unlike the

    17     PharmaStem case that Fairchild cites in their reply.

    18                   There is no question on the verdict form to

    19     quantify the volume of infringement.

    20                   The Lucent case that they cite in their reply

    21     actually affirmed inducement even though -- based on

    22     circumstantial evidence of use, even though damages didn't

    23     survive in that case.      And the Court has already ruled that

    24     this case is different from Fairchild I.

    25                   So unless the Court has more questions on the
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 42 of 127 PageID #: 33605
                                                                            42


     1     four elements, I'll turn to 2014.

     2                   THE COURT:    That's fine.

     3                   MR. THORNBURGH:     So the evidence put on in 2014

     4     as Fairchild stood up this morning and said, that was there

     5     was no evidence at all that anything changed in 2014.            You

     6     know, there might have been such evidence if certain of that

     7     evidence was excluded, certain of that evidence Fairchild

     8     chose not to present.

     9                   They couldn't tell the jury that they stopped

    10     direct sales to the U.S. after 2014.         They didn't actually

    11     tell them that.

    12                   THE COURT:    So I haven't ruled that that would

    13     have been excluded.

    14                   MR. THORNBURGH:     I don't believe Your Honor

    15     excluded that one fact.      Your Honor excluded the customer

    16     letters and the injunction.

    17                   But the evidence that was presented to the jury

    18     -- and Fairchild is wrong that there is just no evidence

    19     after 2014, the evidence that was presented is that the

    20     sales continued.     The Fairchild sales database shows sales

    21     after 2014.

    22                   And given all of Fairchild's efforts to make

    23     sure that those sales reached the United States, the jury

    24     was entitled to infer that nothing changed.          It kept on

    25     going.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 43 of 127 PageID #: 33606
                                                                            43


     1                   And we did actually introduced testimony again

     2     from Mr. Lam as of 2012 and that trial.         That as of then,

     3     there was nothing changed.       That they were continuing to

     4     sell.

     5                   And so the jury was entitled to infer that --

     6     from just the amount of evidence that was in the record that

     7     nothing changed.

     8                   The last thing I will address briefly is law of

     9     the case.

    10                   We briefed this a couple of times.        I won't

    11     belabor it.    But after the 2012 trial, the Federal Circuit

    12     ruled that inducement is a factual issue for the jury if

    13     they are properly instructed.       And the Court, this Court had

    14     already agreed and denied Fairchild nearly identical JMOL

    15     after the 2012 trial.      And so basically when the Federal

    16     Circuit affirmed that denial of JMOL and remanded, it

    17     remanded for a new trial, not for another JMOL.

    18                   Fairchild makes no efforts to distinguish the

    19     facts.   Our evidence this time is actually better.          They

    20     haven't identified any evidence that was excluded.

    21                   And they say, well, the 2012 verdict was

    22     vacated.    You can't get law of the case from that.         And, of

    23     course, that is right.      What we're getting law of the case

    24     from is the denial of JMOL and the affirmance of the denial

    25     of JMOL.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 44 of 127 PageID #: 33607
                                                                            44


     1                   Their cited cases are not to the contrary.

     2                   The Pannu case in their reply doesn't even

     3     mention law of the case.

     4                   They cite to Engel, we actually agree with.          It

     5     says issues actually decided on appeal are foreclosed from

     6     further consideration.

     7                   This issue, whether inducement is for the jury

     8     was actually decided.

     9                   And as far as the MSJ and the Daubert, we're

    10     not saying that those are literally binding.          The Court is

    11     permitted to change its mind, but Fairchild has not given

    12     Your Honor any good reason to do so.

    13                   So with that, I will stop.       Thank you.

    14                   THE COURT:    Thank you.

    15                   Good morning.

    16                   MR. WARDEN:    Good morning, Your Honor.       Joseph

    17     Warden.

    18                   I'll be addressing damages.       I have an

    19     additional set of slides with respect to damages.

    20                   THE COURT:    You can pass that up.

    21                   (Documents passed forward.)

    22                   MR. WARDEN:    Your Honor, with respect to

    23     damages, I do think that the majority of the issues raised

    24     in Fairchild's motion are issues that the Court already

    25     addressed in Daubert and are unchanged.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 45 of 127 PageID #: 33608
                                                                            45


     1                   One exception and where I'll begin is the issue

     2     of the jury having awarded Power Integrations more than

     3     what we asked for.      And as the Court noted, and I think as

     4     Mr. Olson agreed, there is no legal impediment to that.

     5     Certainly if the jury concluded that there was evidence

     6     supporting more damages than what we asked for, then the

     7     jury was empowered to award more damages than what we asked

     8     for as a legal matter.

     9                   So the question for the Court is, is there

    10     substantial evidence to support the jury's award of damages?

    11                   And the answer is there is.

    12                   And the reason there is, is because there was

    13     evidence in the record which would allow the jury to use

    14     both a higher royalty base than what Mr. Barnes had

    15     identified and also evidence that would allow the jury to

    16     use a higher royalty rate than what Mr. Barnes identified

    17     and I will talk about both of those.

    18                   First, with respect to the royalty base.          There

    19     was substantial evidence in the record that would support an

    20     importation rate of up to one-third.

    21                   I know they've got issues they raised that I

    22     think are identical to what they raised in the Daubert

    23     about using estimates in general and I can address those

    24     later.   But to the extent estimates were used, there was

    25     the evidence, the testimony of Mr. Balakrishnan and
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 46 of 127 PageID #: 33609
                                                                            46


     1     Mr. Sutherland that one-third of products come into the

     2     United States.

     3                   There was also even more than what had been

     4     identified in summary judgment on this matter or, excuse me,

     5     the Daubert on this matter because the testimony came out at

     6     trial that other experts on behalf of both parties in other

     7     cases had independently concluded that up to a third of the

     8     parties products come into the U.S.

     9                   Mr. Handfield talked about having reviewed the

    10     testimony of Fairchild's expert, who is actually

    11     Mr. Malackowski in another case in which Mr. Malackowski

    12     concluded that one-third is the right importation he used.

    13                   Mr. Schoettelkotte talked about how having

    14     reviewed Mr. Troxel's testimony, it was 30 to 33 percent.

    15                   And then there is also what we talked about,

    16     Mr. Shah's testimony between 20 to 30 percent.

    17                   And Mr. Barnes' calculation of 30.2 percent.

    18                   And so while the jury could have gone with the

    19     30 percent that Mr. Barnes asked for, there was enough

    20     evidence for them to use a 33 percent importation rate.

    21                   THE COURT:    Was there sufficient evidence to

    22     support 34 percent?

    23                   MR. WARDEN:    Your Honor, 34 percent, I haven't

    24     identified anything that would be 34 percent.          And so we

    25     have agreed that the Court also has to look at whether there
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 47 of 127 PageID #: 33610
                                                                            47


     1     is sufficient evidence for them to have used a higher

     2     royalty rate, which there was.

     3                   THE COURT:    Just to be clear, there is not

     4     sufficient evidence to support finding of 34 percent.            I

     5     mean 33 and-a-third would be the highest.

     6                   MR. WARDEN:    I would agree with that, Your

     7     Honor.   We haven't identified anything that would say

     8     34 percent.

     9                   So let's talk about the royalty rate then.             As

    10     the Court recalls, and Mr. Olson talked a little bit about,

    11     the way Mr. Barnes arrived at his royalty rate was looking

    12     at these Product Selector Guides.        And they have a range or

    13     they had a number of different features of the Power

    14     Integrations products, and they put a value on those

    15     features.

    16                   And for jitter, it was valued somewhere between

    17     $0.03 and $0.20 depending on the power level of the chip the

    18     jitter was being used in.       And Mr. Barnes, using a weighted

    19     average of the Power Integrations products, arrived at $0.09

    20     as sort of the average value of jitter in the Power

    21     Integrations chips.

    22                   Now, Mr. Sutherland, who was one of the

    23     witnesses for Power Integrations who actually goes out and

    24     works with customers and talks to customers about how they

    25     use Power Integrations and what value they find in Power
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 48 of 127 PageID #: 33611
                                                                            48


     1     Integrations products, specifically testified that these

     2     Product Selector Guides underestimate how valuable jitter

     3     is, and one of the ways he identified it is he said these

     4     Product Selector Guides are aimed at medium sized and large

     5     customers.

     6                   But if you have a small customer, which a lot of

     7     Power Integrations are, they'd actually get more savings

     8     because they're not buying in bulk, they're not getting bulk

     9     discounts, and so they could actually save even more than

    10     the $0.09 that Mr. Barnes had identified.          That is one way

    11     the jury could have found that the rate could be supported

    12     more than $0.09.

    13                   A second is, as I just mentioned, the Product

    14     Selector Guide identifies between $0.03 and $0.20.           $0.20

    15     is the amount that you save in high power chips used in high

    16     power products.

    17                   And as we pointed out in our brief, there is

    18     testimony from Fairchild's own witnesses that says, while

    19     Power Integrations tends to sell more in the lower power

    20     area, Fairchild sells in the low power and high power.

    21     Based on that, the jury could have concluded that the

    22     savings for Fairchild, because Fairchild sells more low or,

    23     excuse me, of the higher powered chips would have been

    24     closer to the $0.20 than the $0.09 that Mr. Barnes identified.

    25                   And then, third, Mr. Barnes identified that the
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 49 of 127 PageID #: 33612
                                                                            49


     1     profit margins for Power Integrations chips was $0.23.            He

     2     said this is what Power Integrations is going to be

     3     concerned about when they're sitting down at the

     4     hypothetical negotiation is that they could lose up to $0.23

     5     for every chip that Fairchild sells and he was asked.

     6                   Why wouldn't PI demand a royalty of $0.23 per

     7     chip?

     8                   And his answer is that they might actually.          He

     9     says that might be Power Integrations' position at the

    10     negotiation is to ask for $0.23, and then the parties would

    11     negotiate and they would probably arrive at something less

    12     than $0.23.

    13                   Mr. Barnes ultimately concluded that number

    14     was $0.09, but he certainly provided evidence from which

    15     the jury could have concluded actually we think Power

    16     Integrations would have asked for something even more.

    17                   And I think this case is actually very much like

    18     the Rite-Hite case that we cite in our brief.          And we cite

    19     it for the proposition that the damages aren't capped by

    20     the defendants' profits.       But if you look at the facts of

    21     Rite-Hite, what happened there is the Judge who was acting

    22     as the -- he was awarding the damages in that case,

    23     concluded that Rite-Hite would demand a royalty of no less

    24     than one-half of the profits they stood to lose from any

    25     product that their competitor sold.        And the reason the
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 50 of 127 PageID #: 33613
                                                                            50


     1     Court said that was acceptable is because it showed that

     2     Rite-Hite and the defendant were competitors in the market,

     3     that the patentee had never licensed its product, that the

     4     patentee knew it was going to lose sales if it did license

     5     its product, and so it was okay to award up to half of

     6     their profits even though that was more than anything the

     7     defendant was making.

     8                   Here, what the jury, the jury did $0.10.          That

     9     is still less than half of Power Integrations products.

    10     There was sufficient evidentiary basis certainly for the

    11     jury to go higher than $0.09, $0.10, even more than $0.10

    12     and $0.10 by itself along with a 33 and-a-third importation

    13     rate that gets you above even what the jury awarded.

    14                   So there is sufficient evidentiary basis for the

    15     jury to have come up with the award that it did and no basis

    16     for the Court to reduce that.

    17                   THE COURT:    Can you come up with any calculation

    18     that gets the specific figure that the jury did and should

    19     that be a concern of mine?

    20                   MR. WARDEN:    I don't think it is a concern of

    21     the Court and, I can't tell you exactly how the jury did it.

    22     There are probably an infinite number of permutations of

    23     royalty rate and royalty base that could get the jury there,

    24     and we don't know how the jury did it, but the question

    25     isn't how did the jury do it.       The question is, is there a
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 51 of 127 PageID #: 33614
                                                                            51


     1     sufficient evidentiary basis for them to do it?           And the

     2     answer is yes.

     3                   The other issues in the motion I think have

     4     already been addressed by the Court.         I can go through them

     5     quickly or answer questions the Court has, but they're the

     6     issues that were already raised with respect to the Daubert

     7     motion from Mr. Barnes.

     8                   THE COURT:    Yes.   I don't know if you have more

     9     to say in damages context about the post-July 2014 period

    10     that could be viewed as damages.

    11                   MR. WARDEN:    I think it is also a damages issue,

    12     but I would say the same thing that Mr. Thornburgh did.             And

    13     actually I might just add then, in Mr. Thornburg's slides

    14     there was a Slide No. 20 that he had put up, and I don't

    15     have those slides in front of me.

    16                   THE COURT:    I do have them.

    17                   MR. WARDEN:    But if you look at Slide No. 20,

    18     he had put up to show all the things that Fairchild does to

    19     induce infringement before a product is ever sold, like the

    20     UL certification in the design which is working with

    21     customers.    All of this -- all of this happened before July

    22     of 2014, and it didn't get undone at any point.           All the

    23     things that Fairchild had done to induce infringement had

    24     already happened.     It already designed the chips so they

    25     could be sold into the United States and their continued
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 52 of 127 PageID #: 33615
                                                                            52


     1     sale into the United States was still the result of

     2     Fairchild's induced infringement.

     3                   THE COURT:    I think the defendants are asking me

     4     to reduce the verdict by about 10 percent solely to account

     5     for the post-July 2014 period.        Is that your understanding?

     6                   MR. WARDEN:    I think it is something around

     7     10 percent is what they had said, yes.

     8                   THE COURT:    So we all know what happened after

     9     July 2014.    I didn't let the jury really be told, but if I

    10     were to look at all of that data of whatever sales there

    11     were or were not and importation there was or was not based

    12     on the evidence that we all know, could it support that

    13     10 percent amount of the verdict for that period of time?

    14                   MR. WARDEN:    If I am understanding the Court's

    15     question, is there sufficient evidence to support that,

    16     that 10 percent of the verdict was induced by Fairchild?            I

    17     would say the answer is "yes" based on what they had done

    18     before July of 2014.

    19                   THE COURT:    10 percent is something like $2

    20     and-a-half million, something like that.         Is there evidence

    21     that we have -- not the jury but that we have that there

    22     were anything near $2 and a half million of Fairchild

    23     products infringing that were imported into the U.S. after

    24     July 2014?

    25                   MR. WARDEN:    So if the question is do we have
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 53 of 127 PageID #: 33616
                                                                            53


     1     the evidence that that is how much of the imported products

     2     came after July of 2014, I think we agree with Fairchild on

     3     the math that it was approximately 10 percent of the jury's

     4     verdict related to products that were imported after July of

     5     2014.

     6                   Have I answered the question?

     7                   THE COURT:    It's a poorly asked question, but I

     8     think you have, yes.      Thank you.

     9                   MR. WARDEN:    Would you like me to address the

    10     issues raised?

    11                   THE COURT:    It's really up to you.

    12                   MR. WARDEN:    So let me -- on the importation

    13     rate, I don't think I'm going to other than I just would

    14     like to direct the Court to one point that I think didn't

    15     come out during the earlier argument about distinguishing

    16     the Carnegie Mellon case, which we primarily rely on, saying

    17     industry data sources are fine for an estimate from what the

    18     Federal Circuit had done in the first F-I case back in 2013.

    19                   Carnegie Mellon specifically discussed the

    20     Power Integrations case, and it distinguished it, and it

    21     distinguished it on the ground that it described the Power

    22     Integrations case as being a lost profits case.

    23                   And Fairchild will tell you there was a small

    24     component of Mr. Troxel's opinion that related to reasonable

    25     royalty, but the Federal Circuit discussed it in terms of
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 54 of 127 PageID #: 33617
                                                                            54


     1     lost profits.     And as the Carnegie Mellon Court said:

     2     "There are significant conceptual differences between ...

     3     what agreement the parties would have reached to value a

     4     defendant's use of the patentee's technology (reasonable

     5     royalty)" and what they could have proven with respect to

     6     lost profits.

     7                    So when you're talking about a hypothetical

     8     negotiation, we don't need the same sort of precision you

     9     need for lost profits because you are talking about what

    10     would parties who don't know everything have agreed to in

    11     a negotiation.     That is at least one of many ways to

    12     distinguish Power Integrations.

    13                    On the royalty base, the only thing I want to

    14     address is this idea that Mr. Balakrishnan -- or, excuse

    15     me, on the royalty rate, that Mr. Balakrishnan had said 85

    16     percent of the value of our chips comes from some other

    17     feature.

    18                    This evidence was presented to the jury.         The

    19     jury heard all about that, and Mr. Balakrishnan explained

    20     that the fact that there are other valuable features in our

    21     product doesn't impact the value of jitter.

    22                    If you add other features, you take away other

    23     features, it doesn't change you how valuable jitter is.

    24                    Excuse me.   This is Mr. Sutherland's testimony

    25     saying this.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 55 of 127 PageID #: 33618
                                                                            55


     1                   Mr. Balakrishnan said the same thing.         It has

     2     the same value because it saves components and, therefore,

     3     it always has the value independent of the other features.

     4                   The cost savings is always going to be the same.

     5     And this is why actually Mr. Barnes explained he used a

     6     per unit royalty rather than a percentage royalty.           He

     7     identified the value as $0.09, and it is always going to be

     8     $0.09 whether you add EcoSmart take out EcoSmart.           Whether

     9     you change the products up or down, it's always going to be

    10     $0.09.

    11                   So what Mr. Barnes did was specifically

    12     apportioned to the value of the technology unchanging

    13     regardless of what other things are added to or taken away

    14     from the product.

    15                    With that, I have no other questions unless the

    16     Court has.

    17                   THE COURT:    Okay.    Thank you.

    18                   Back to Mr. Olson.

    19                   MR. OLSON:    I will be fairly quick.       I am going

    20     to address specific points before sitting back down in order

    21     to save time around the question of enhancement.

    22                   Let me start on the inducement question.

    23                   First, is there any case that has said inducing

    24     indirect infringement satisfies 271(b)?

    25                   The answer is no.      There are a number of cases
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 56 of 127 PageID #: 33619
                                                                            56


     1     that have said the contrary.        The District of Connecticut is

     2     one case.    We believe Crystal says inducement requires that

     3     the defendant induced the third-party direct infringer.            We

     4     think that is conclusive on the point.

     5                   There is no case that the Federal Circuit or at

     6     the District Court level that has ever said it is okay it

     7     satisfies 271(b) to induce indirect infringement.

     8                   THE COURT:    But the 271(b) doesn't call out

     9     direct infringement, does it?

    10                   MR. OLSON:    The 271(b), the language itself does

    11     not call out direct infringement.        The Federal Circuit cases

    12     interpreting 271(b) call out direct infringement.           That

    13     there must be inducement.

    14                   THE COURT:    Well, I don't think, but correct me

    15     if I'm wrong, I don't think they specifically addressed the

    16     question of whether under 271(b), you have to induce the

    17     direct infringer.     Clearly, they say there has to be some

    18     direct infringement.      Right?

    19                   MR. OLSON:    Oh, I apologize.

    20                   THE COURT:    Well, I missed it if you cited a

    21     case that says other than the District of Connecticut, the

    22     Federal Circuit case I'm asking about.

    23                   MR. OLSON:    Sure.

    24                   THE COURT:    That says the inducement has to be

    25     of a direct infringer.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 57 of 127 PageID #: 33620
                                                                            57


     1                    MR. OLSON:   Sure.    So certainly the District

     2     of Connecticut case does.       I agree that is not a Federal

     3     Circuit case.     We believe Crystal does say that and indicate

     4     that, although I agree that that was not in that sense the

     5     question presented as you might present it on a petition for

     6     cert.

     7                    And, three, we believe that actually the ruling

     8     about causation in this case, the 2016 Federal Circuit

     9     opinion which says there must be causation, i.e. successful

    10     communication with the direct third-party infringer, is

    11     itself an indication by the Federal Circuit that that is a

    12     requirement.

    13                    However, the one thing I would say is this.         If

    14     the Court believes the issue here is that there was

    15     inducement of indirect infringement, the only thing I would

    16     ask is that the Court make that clear by way of its opinion

    17     so that that issue can be fully and clearly addressed by way

    18     of the Federal Circuit.

    19                    Whether or not it's precluded or not precluded

    20     by prior opinions, we think it would, but we believe that is

    21     an important question to at least set up directly with the

    22     Federal Circuit.

    23                    We take on the question of class.

    24                    Mr. Thornburgh comes up and says that it's

    25     everyone who infringes.      That is the class, everyone who
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 58 of 127 PageID #: 33621
                                                                            58


     1     infringes.    There is certainly no evidence presented

     2     regarded that issue.      He said that in the trial.

     3                   That wasn't what was said in closing.         There has

     4     been no effort to show what was said in closing is accurate

     5     or would satisfy the verdict.

     6                   And Dynacor says that if you rely on a class,

     7     you have to show that every element is necessarily met.

     8     In fact, Dynacor, which is the case that says you can use

     9     a class, finds that there was no induced infringement

    10     because there is circumstances under which the class does

    11     not necessarily infringe.       If you use a class, there is

    12     necessary infringement.

    13                   There was a reliance on Mr. Lam's testimony that

    14     some products come in, but that doesn't address the full

    15     scope of the verdict and, moreover, Mr. Lam's testimony 533,

    16     17.

    17                   When asked:    Do you have any idea how many

    18     products come to the United States?

    19                   He answers:    Very, very minor.      I would say five

    20     percent generally.

    21                   That certainly doesn't get us to where we're at

    22     here.

    23                   On the question of causation, there is the

    24     argument that their subcontractors -- so, first of all, I

    25     actually did not hear in the presentation any identification
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 59 of 127 PageID #: 33622
                                                                            59


     1     of an actual successful communication by Fairchild to the

     2     party who did the third-party direct infringement.           What

     3     they instead argue is they're subcontractors, and then it

     4     was actually a statement they're agents of.          Somehow as

     5     those as a lawyer/client relationship or agency

     6     relationship, a real estate agent.

     7                   That is clearly not what was discussed within

     8     the subcontractors.      The idea of subcontractors here is

     9     simply suppliers.     Someone else who makes a product who

    10     sells it to someone else who produces it.          A screw would be

    11     an agent in this context.

    12                   Being a subcontractor does not make you an agent

    13     of.   And there is no suggestion that the ODMs are agents.

    14     Never an argument on agency.       And certainly it isn't an

    15     argument that these ODMs are in such close relationship

    16     that they are themselves the OEM, which is of course what is

    17     required for an agency relationship.

    18                   Volume is a liability issue.       The 2013 case

    19     tells us that.     That if you cannot show that this amount of

    20     product entered the United States, up to the full scope of

    21     the claim they're making, you do not have evidence

    22     sufficient for inducement.

    23                   On July of 2014, there is an argument that we

    24     could somehow put in evidence regarding our efforts to

    25     stop the shipment of the product into the United States.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 60 of 127 PageID #: 33623
                                                                            60


     1                   But the shipment of product directly by us into

     2     the United States doesn't address the inducement issue,

     3     doesn't address the evidence that needs to be.

     4                   The Court said we can't mention the injunction,

     5     we can't mention the customer letters.         And the customer

     6     letters are the manner by which we told people do not use

     7     these products in the United States.

     8                   The customer letter attaches the document, the

     9     datasheet that says on it do not use these products in the

    10     United States.

    11                   There was no way in which we could, without

    12     violating the Court's order, address that evidence.           And

    13     there is, in any event, no reason to infer that because of

    14     something said in 2011 or 2012 that all of the conduct after

    15     2014 is a direct -- is induced infringement.

    16                   Let me address the amount issue.

    17                   10.4 percent is the amount.       It is reflected in

    18     our calculations and was not contested, but even more so,

    19     Barnes's declaration itself on prejudgment interest places

    20     the same 10.4 percent.      If you back it up, what does the

    21     same thing.

    22                   So he is using worldwide sales.        We actually

    23     think that is a problem but it confirms the 10.4 percent.

    24                   Let me deal with damages.       I've already

    25     addressed the 33 percent evidence, and why we don't think
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 61 of 127 PageID #: 33624
                                                                            61


     1     that is satisfactory.

     2                   The argument that roughly about one-third and

     3     that it applies to all products does not demonstrate how

     4     either that connects to a class, or that it connects to

     5     these products, or that it connects to the infringing chips

     6     themselves which are a requirement under the 2013 case, the

     7     scope and requirements of which were not discussed in the

     8     presentation a moment ago.

     9                   On the higher rate on the $0.20.        What the $0.20

    10     speaks to or addresses is the question of when you took the

    11     material from the Product Selector Guide, and this is just I

    12     can put it up here, but it's got -- I know Your Honor has

    13     seen it and looked at it before.        It says built in frequency

    14     jitter up to $0.03 of savings.        Then it says, for instance,

    15     jitter simplifies up to $0.20 of savings.          Here, these

    16     specific implementations doesn't apply to the rest of the

    17     implementations even in the very document, and there is no

    18     indication that that would be what anyone would demand or

    19     believe was a proper royalty.

    20                   There is no evidence that it is a proper

    21     royalty.    There is no evidence by Mr. Barnes that it was a

    22     proper royalty.     The testimony that was put up said, yes, I

    23     agree they have a margin point defense.         They might want to

    24     demand $0.23, but the royalty, the outcome of a hypothetical

    25     negotiation would be $0.09.       There is no evidence that the
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 62 of 127 PageID #: 33625
                                                                            62


     1     outcome of a hypothetical negotiation would be more than

     2     $0.09, and in the absence of that, the verdict cannot be

     3     confirmed.

     4                   I also do think that it is a problem that we do

     5     not know how the jury achieved this number.          Very specific

     6     number.    It would involve some sort of calculation.         They

     7     don't have an answer for it.       We certainly don't have an

     8     answer for it.     None of the hypotheses about combinations

     9     of numbers match it exactly.       It is beyond the scope of the

    10     evidence, and it is beyond what the evidence can bear even

    11     by reasonable inference.

    12                   It is not that there is a per se bar but there

    13     must be evidence in support of it, and that is even apart

    14     from accounting for the July 4 -- excuse me -- the July 1,

    15     2014 problem.

    16                   And let me just take that as the opening to say

    17     something on a closing comment with respect to this issue.

    18                   The argument is, on damages or to support this

    19     verdict, all we have to show is importation.          That is

    20     repeated.    That comes back repeatedly.

    21                   They say 33 percent importation rate.         Not

    22     inducement rate, not evidence of inducement, not who is the

    23     people who bring it in and how they're connected to any

    24     affirmative act by Fairchild but just importation rate.

    25                   That the beginning of the enhancement brief says
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 63 of 127 PageID #: 33626
                                                                            63


     1     there wasn't steps to show that it would not reach the

     2     shores of the United States.

     3                   The argument as to 2004 is there is evidence

     4     showing that there would be other product coming back to the

     5     United States after -- 2004 I said, but 2014 coming back.

     6                   Evidence that product came to the United States

     7     is insufficient.     By definition, under the Federal Circuit

     8     cases, you have to show induced infringement as to the full

     9     scope of the claim; and to do that you have to show all four

    10     elements, one of which is both an identification of who

    11     brings it in -- because DSU says you must show direct

    12     infringement for each induced infringement.

    13                   Dynacor says you can prove it as to a class but

    14     then you have to prove the full scope of the class.           There

    15     was no evidence of class, and no evidence that any class can

    16     satisfactory all this.

    17                   And then you must have evidence of a causation,

    18     i.e., a successful communication that goes from the defendant

    19     to the infringer.

    20                   There was an argument that you don't need to

    21     address successful communication.        You left it out of the

    22     jury instructions here.      Takeda had it in.      GlaxoSmithKline

    23     had it in.    Other courts have had it in.       Nobody has, and

    24     the Federal Circuit decision doesn't allow you to read

    25     successful.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 64 of 127 PageID #: 33627
                                                                            64


     1                   And then even if you don't use the word

     2     communications, successful contact, successful movement by,

     3     inducement by, activity from the direct -- from the inducer,

     4     the defendant, to the direct infringer, and that is not

     5     present in this case.

     6                   So we think those problems inheritable both in

     7     the liability verdict and in damages, that therefore there

     8     should be JMOL, but if not, a new trial motion and

     9     nonetheless at least a remittitur.        The remittitur, just for

    10     the benefit of the Court, we put this in our papers, would

    11     be from $24 million down to the Barnes number, $21 million,

    12     high as 10.4 percent would be $19.6 million if these

    13     calculations are there.      And we believe there needs to be an

    14     accounting for the apportionment problem but we get at least

    15     $19 and then address that.

    16                   THE COURT:    Let's talk just for a moment about

    17     their slide 20, which we have all seen, but I'm showing it

    18     to you --

    19                   MR. OLSON:    Sure.

    20                   THE COURT:    -- which basically is their theory

    21     of the case I think is largely the inducing, the things you

    22     did to cause, to communicate, to ultimately result in

    23     infringement in this country, it happens to the left of the

    24     line, but it does happen, and we can't ignore the jury

    25     thought there was sufficient -- the jury thought those
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 65 of 127 PageID #: 33628
                                                                            65


     1     things happened and that they met the elements of induced

     2     infringement.

     3                   Is your argument that evidence didn't come in,

     4     they couldn't believe that evidence or that that whole legal

     5     theory just never should have been permitted to go to the

     6     jury, or some combination of that?

     7                   MR. OLSON:    Well, actually I think none of the

     8     above.   With the policies, Your Honor, I think, and I will

     9     use this for a moment to try to address it.          But what do I

    10     say the problem is?      The problem is it doesn't address the

    11     question of connection to the direct infringer, and it

    12     doesn't address the question of class.         And let me see if I

    13     can show you why.

    14                   So I'm not sure whether -- the jury was

    15     instructed on class and was instructed that you have to find

    16     all elements.     It's just that at the end of the day, that

    17     instruction, though accurate, was not satisfactory by the

    18     evidence presented.

    19                   Now, let's take this specific example.

    20                   THE COURT:    Okay.

    21                   MR. OLSON:    Power Integrations meets with a

    22     party for purposes of design and that party, according to

    23     this, is going to do the UL listing.

    24                   Well, the evidence in this case is the person

    25     doing the design and the person who obtains the UL listing
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 66 of 127 PageID #: 33629
                                                                            66


     1     is the ODM.    In fact, there is literally no evidence in any

     2     of the Fairchild documents referring to UL at all, at all,

     3     none.   They relied on other standards, but there is no

     4     evidence about Fairchild talking about UL.

     5                   In fact, Mr. Sutherland says that it's the ODMs

     6     that is getting UL certification, but this is all ODM

     7     activity, and design win is design win with the ODM, and

     8     then you sell the integrated circuit to the ODM.

     9                   So here we have a bunch of activity with the

    10     ODM, but where is the evidence that the ODM ever is a direct

    11     third-party infringer?      There is none.     There is none.

    12                   There just literally is none.        There is no

    13     evidence about how importation, no evidence about how there

    14     is a third.    No evidence about how any of the other numbers

    15     relate to the activities of the ODM.         This is all ODM

    16     activity.    And what is left off the remainder after the

    17     design win occurs, and after the sale occurs, then the ODM

    18     makes the power supply.      And the ODM then ships that off to

    19     other people.     And those people ship it off to other people,

    20     at least we think from the evidence, and some combination of

    21     those people are the direct infringer.

    22                   None of this is happening with the OEM.          None

    23     of this is shown by the evidence to happen with the OEM.

    24     The OEM is saying I've got a specification I'd like someone

    25     to make.    I'm going to send it out to multiple ODMs.         Those
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 67 of 127 PageID #: 33630
                                                                            67


     1     ODMs backing it up, those ODMs back up to Fairchild and have

     2     the discussion.

     3                   So the evidence here shows connection to the

     4     ODM, but the ODM is not the direct third-party infringer.

     5     That is the fundamental problem because then what we're

     6     really saying is we're inducing further indirect infringement,

     7     and we think that is at fundamental error.

     8                   So I feel like I went well beyond what the Court

     9     was asking for on this, but that is our view on it.

    10                   THE COURT:    Okay.    Is there anything else you

    11     want to say on your motion?

    12                   MR. OLSON:    No, Your Honor.     I reserve for the

    13     enhancement motion.

    14                   THE COURT:    Mr. Warden.     Mr. Thornburgh, is

    15     there anything further you want to add?

    16                   MR. THORNBURGH:     Nothing unless Your Honor has

    17     questions.

    18                   MR. WARDEN:    No, Your Honor.

    19                   THE COURT:    Then I guess we will move on to

    20     Power Integrations's motion.

    21                   Good afternoon, I guess it is.

    22                   MR. SCHERKENBACH:      Good afternoon.    Yes.

    23                   I had a few slides also.       I think they have

    24     been handed up, I hope.

    25                   THE COURT:    I do have your slides.      Yes.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 68 of 127 PageID #: 33631
                                                                            68


     1                   MR. SCHERKENBACH:      Okay.    Great.

     2                   So our motion, there are technically three -- I

     3     need to switch over here.       There are three issues, Your

     4     Honor.

     5                   I'm going to talk almost entirely about the

     6     enhancement piece.      I'll have one word on attorney fees, and

     7     I don't really intend to address interest unless you have

     8     questions about it.      We'll rest on the papers for that.

     9                   A couple of things about -- first, let me just

    10     jump into enhancement and treble damages on the legal standard

    11     which I know you are well aware of.          It's discretionary, of

    12     course, as you know.

    13                   The legal standard has changed since the last

    14     time you assessed enhancement between these parties.             And it

    15     again bears some emphasis.

    16                   So when you did your analysis in the first case,

    17     Halo hadn't come out yet, of course, so you were laboring

    18     under a much more exacting standard.         There was required to

    19     be a showing of objective recklessness.         That is gone.

    20                   The burden of proof was at that time clear

    21     and convincing evidence, and now it is not.            It is a

    22     preponderance.

    23                   Those two changes together are very significant

    24     I think in your analysis this time around.          So that I think

    25     bears some repeat.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 69 of 127 PageID #: 33632
                                                                            69


     1                    The second thing legally that I think is

     2     particularly important is the Federal Circuit has said, in

     3     the WBIP case and others, that where there are factual

     4     components that are relevant to your enhancement analysis

     5     that overlap willfulness -- and there are many, many, many

     6     here that do -- those are jury questions that you're not

     7     free to revisit, or roam, so to speak, in the enhancement

     8     context, and there is no reason you would or you should.

     9     But you have to be real careful to respect the findings the

    10     jury made on willfulness and frankly also in this case on

    11     inducement to the extent they relate to enhancement because

    12     there is a mental state of inducement as well.          You have to

    13     take all that as given in the enhancement analysis, in the

    14     way you did in the Idenix case which you were very careful

    15     to do.   It's really the same analysis.

    16                    So with that, as sort of the legal framework, I

    17     wanted to talk about some of the key facts overall and then

    18     touch on just a few of what I think are the most important

    19     Read factors this time around.        So, of course, the jury

    20     found willfulness, and that is the predicate here to our

    21     request.

    22                    And it is, when you ask yourself at a high level

    23     why does this case stand out?       Why does this case call for

    24     enhancement?    I mean the first factor to really I think

    25     focus on, this is a repeat willful infringer of the same
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 70 of 127 PageID #: 33633
                                                                            70


     1     patents.

     2                   That is a highly relevant fact.        It is a highly

     3     unusual fact, frankly.      And it is something you need to take

     4     into account in deciding what to do here.

     5                   The timing also is very, let's say, interesting.

     6     Fairchild acquired SG almost immediately after losing the

     7     verdict in the first case.       There certainly is at least an

     8     inference they did that because they needed to replace the

     9     products that were found to infringe in that case with other

    10     products.    And yet there is no evidence anyone at Fairchild,

    11     anyone at Fairchild, any decisionmaker at Fairchild believed

    12     those new SG products, which they bought, they had to have

    13     jitter products.     There is no evidence anyone at Fairchild

    14     didn't believe those products didn't infringe.

    15                   I'm going to come to their new declaration with

    16     all that, but that is the fundamental issue, right?           You are

    17     talking about the mental state of the company, Fairchild.

    18     They had no reason to think that this new business they

    19     were buying was going to be any more clear of the patents

    20     than the one that had just been found to willfully infringe.

    21                   THE COURT:    So on those fundamental questions

    22     that you are emphasizing, is that for the jury or is that

    23     for me?

    24                   MR. SCHERKENBACH:      I actually think it's both.

    25     I'm not trying to be cute, but I think the jury heard evidence
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 71 of 127 PageID #: 33634
                                                                            71


     1     that touches on some aspects of that, but at the same time you

     2     know certain things about the prior case the jury did not.

     3     They certainly know, the jury certainly knows the key point,

     4     which is that no Fairchild decisionmaker had any reason to

     5     think that these SG products didn't infringe.

     6                    THE COURT:   Right.    But I don't recall the

     7     timing of the acquisition relative to what happened in

     8     the earlier case.     Did we tell the jury about that?

     9                    MR. SCHERKENBACH:     Yes.   So the acquisition

    10     closed in early 20 -- excuse me -- 2007.          I believe it was

    11     either late January or early February 2007.          We can get you

    12     the date.    The jury verdict was in December of 2006, so it

    13     was really almost bang-bang.

    14                    THE COURT:   Is that something we told this

    15     latest jury?

    16                    MR. SCHERKENBACH:     No, right.    So this jury, we

    17     have excluded prior litigation for obvious reasons.           But

    18     you, of course, know that.       And to the extent that bears

    19     on their state of mind in the enhancement analysis, that is

    20     something that you can take account of.         So that is sort of

    21     where we begin is sort of the overall or overarching fact

    22     pattern.

    23                    Then on this good faith issue, which I want to

    24     spend some time on, I'm going to come back to it in a couple

    25     of contexts, this case is very unusual because there is no
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 72 of 127 PageID #: 33635
                                                                            72


     1     evidence whatsoever from a Fairchild decisionmaker that

     2     they believed they were in the clear at all.          Right?

     3                    In fact, none of the decisionmakers even read

     4     the patents.    Do they have to read the patents?         Not

     5     necessarily if they're relying in good faith on somebody

     6     else who did and who advised them.        That evidence is not

     7     in the record, so you have here people who didn't rely on

     8     anyone else, and they didn't do their own homework.             Those

     9     are the two options they have, and they didn't do either

    10     one.

    11                    We have, in this case -- and I'll touch on this

    12     a couple of times, too, Your Honor.        The record here is

    13     actually a bit different and even more complete than in the

    14     first appeal to the Federal Circuit, if I can put it that

    15     way, in this case.      For example, Mr. Ullal's depo testimony

    16     was read to the jury.      That wasn't in the first case.        It's

    17     now in this case.

    18                    He basically said don't talk to me about

    19     litigation.    I don't know anything about it.        I don't want

    20     to know anything about it.       It's a distraction.      He was the

    21     responsible decisionmaker for a significant part of time.

    22                    There were two others as well, Mr. Shah and Mr.

    23     Chiang.    Neither of them ever had a good faith belief either.

    24                    The corporate representative they brought to

    25     the trial, a perfectly nice man, Mr. Hertz, had nothing to
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 73 of 127 PageID #: 33636
                                                                            73


     1     do with these products.      They weren't even in his business

     2     unit.    And that is the person that came and had talked to

     3     the jury about Fairchild.       And he, of course, didn't testify

     4     to any good faith belief either.

     5                   No opinion of counsel in this case, which there

     6     was in Fairchild I.      There were all sorts of problems with

     7     those opinions, but at least they tried, and yet you ended

     8     up properly so enhancing in that case where they don't even

     9     have an opinion.

    10                   No design-around that was commercialized.          They

    11     tried to design-around.      There was some work on design-around

    12     parts.

    13                   No evidence in this record, in this trial

    14     record that they were ever commercialized.          And indeed to

    15     the contrary, they kept selling.

    16                   All along they kept selling.       And I'll come back

    17     to this after the injunction.       They kept selling.

    18                   All right.    And then, of course, the W.H. Huang

    19     testimony, which they tried to take back, I'll come to that,

    20     but he clearly admitted that within six months or so of this

    21     complaint being filed, no more than six months of this

    22     complaint being filed, the technical people at SG realized

    23     that they had no infringement defense in this case.

    24                   We can talk about his declaration and what you

    25     are going to do with that and whether you should do anything
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 74 of 127 PageID #: 33637
                                                                            74


     1     with it, but the record, the evidence that the jury heard is

     2     that.

     3                    So with that, let me just talk to, I think I

     4     want to just talk to maybe three or four of the Read

     5     factors.    I'm not going to go through them all mechanically.

     6                    There is unrebutted evidence of copying in this

     7     case.   It's a bit different than there was in the first

     8     case.   It's of a different character than it was in the

     9     first case.    But we put on evidence of the side-by-side

    10     comparison of the schematics.       Our expert talked about that

    11     and said basically the similarity is striking.          All they

    12     have done is replace current sources with capacitors.            That

    13     is a trivial technical change, really means nothing in the

    14     context of the circuit.

    15                    And Dr. Baker, Fairchild's expert, had nothing

    16     to say about that.      Nor did any Fairchild fact witness have

    17     anything to say about that ... until W.H. Huang submits a

    18     new declaration after trial.       All right?    So, again, the

    19     trial record has unrebutted evidence of copying.

    20                    Good faith, I touched on this already about no

    21     one having any good faith belief.        Now, again they try to

    22     take that back after the fact of Mr. Mr. Chiang's

    23     declaration.    And I can address that later when I deal with

    24     the new declarations.      But if you look at the trial record

    25     that the jury considered, no evidence of good faith.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 75 of 127 PageID #: 33638
                                                                            75


     1                   THE COURT:    On the copying.

     2                   MR. SCHERKENBACH:      Yes.

     3                   THE COURT:    Is it your contention that this is

     4     relevant and attributable to Fairchild because, as you say,

     5     they were found to be an infringer based on their own sort

     6     of copying and then turn around and buy another copier, that

     7     is one thing and/or is it that, hey, SG copied and someone

     8     is on the hook for that copying and now Fairchild bought

     9     them?   So is it something that Fairchild itself did or is

    10     it just that they have inherited the copying that you say

    11     SG did, or is it both?

    12                   MR. SCHERKENBACH:      It's both, if I understand

    13     your question.

    14                   So their mental state is highly relevant to

    15     copying the second time around where they -- "they" meaning

    16     Fairchild -- were responsible for the copying in the first

    17     case.   They buy SG who independently copied.

    18                   Now, they want to play this game about, well,

    19     that was the Taiwanese company.        That was separate.     SG

    20     and the first company that copied, well, that was a Korean

    21     company we bought.      We're not really responsible for these

    22     companies.    They're different companies.

    23                   Yes, they are responsible for them.         At the end

    24     of the day, it actually doesn't matter.         I think, whether

    25     the Fairchild decisionmakers themselves were aware of and
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 76 of 127 PageID #: 33639
                                                                            76


     1     involved in the copying, they are legally responsible for

     2     it.   They bought the company.      They did it at a time where

     3     they had just been found willfully to have infringed based

     4     on copying, among other things.

     5                    So you would think, and the jury would have been

     6     more than entitled to believe, they should have been extra

     7     careful.    You know, don't do it again, guys.        And yet the

     8     evidence is the SG engineers get together and realized,

     9     well, that design we have, that is not going to work.

    10                    And where is the evidence that any Fairchild

    11     decisionmaker, in buying SG, actually cared, cared at all,

    12     even asked the question?       There is no evidence of that.

    13     Didn't even ask the question.

    14                    All right.   Litigation behavior.

    15                    This is all laid out in the briefs.        It's

    16     obviously an important Read factor.        Your Honor is obviously

    17     in the best position to assess this.         This is one of the

    18     Read factors that the jury is not really, they don't make

    19     findings on.    They weren't really presented with evidence

    20     about litigation behavior.       This one is entirely in your

    21     wheelhouse.

    22                    We tried to direct for you here in the briefing

    23     sort of a list of things that we think you might want to

    24     think about.    You know, here we are 11 years after the case

    25     was filed and we know, looking back, that they never thought
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 77 of 127 PageID #: 33640
                                                                            77


     1     they didn't infringe.

     2                   We know their validity defense on the '851, it

     3     was so weak they didn't even appeal it to the Federal

     4     Circuit.    We know their trial validity defense on the '876

     5     was 180 degrees opposite of what their expert in the first

     6     days said.    They had to go out and hire another expert

     7     in order to make the argument.        This was anticipation by

     8     Martin which they went to trial on in this case.           And in the

     9     earlier case, they didn't even make the argument.           They

    10     didn't even claim there was anticipation.          So extraordinary

    11     natural weak case on the merits that has taken 11 years to

    12     get to this point.

    13                   Inducement issues.      They continued to

    14     relitigate.    They relitigated here today.        With all due

    15     respect to counsel, they continue to try to undermine the

    16     Federal Circuit precedent which was reaffirmed on the

    17     first appeal in this case that you do not have to have a

    18     one-to-one correspondence between a specific communication

    19     or act and a specific direct infringer.         I mean at the end

    20     of the day, it really seems to be what they're arguing

    21     still.   We have to point to, and not only that, it has to be

    22     direct evidence of a specific communication to a specific

    23     direct infringer.     Otherwise, you can't sustain the verdict.

    24                   They have tried that now, I don't know how many

    25     times, repeatedly, and they repeatedly lost the issue, and
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 78 of 127 PageID #: 33641
                                                                            78


     1     they continue to relitigate it, including here today.

     2                   Their trial defense, this, their whole supply

     3     chain argument, Mr. Handfield, I'll just deal with those

     4     two together, control and visibility were their watch words

     5     at trial, control and visibility, which really had nothing

     6     to do with the relevant legal standard.         We pointed that

     7     out.   We pointed it out in the briefing.        It really isn't

     8     a defense, but it was what they tried to present as their

     9     defense.

    10                   Two of their witnesses who came live, Mr. Chan

    11     and Mr. Chiang, contradicted their prior deposition

    12     testimony.    We put that in the brief.       I won't repeat that.

    13                   I already observed they knew all along they had

    14     no defense to direct infringement.

    15                   I commented on the weakness of their validity

    16     defense.

    17                   I mentioned Mr. Hertz was not even involved with

    18     the relevant business unit.

    19                   And now we have sort of the additional still

    20     further fact of these new declarations which are remarkable.

    21     I mean that is, in our view, not only does it not help them

    22     but is a further example of just litigation misbehavior.

    23                   Okay.   The other, the last factor I would like

    24     to single out and spend a little bit of time on because they

    25     make something of it in their briefing is closeness of the
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 79 of 127 PageID #: 33642
                                                                            79


     1     case.

     2                   In particular, they seem to suggest to you that

     3     because the Federal Circuit opinion said that the evidence

     4     of inducement was a close call on the record at that time,

     5     that you're sort of foreclosed from deciding this time and

     6     that the case was not close.       And I want to make a couple of

     7     points about that.

     8                   No. 1, the Federal Circuit comment had nothing

     9     to do with direct infringement.        It was made, it was

    10     specifically in the context of inducement.

    11                   So, remember, in the first appeal to the

    12     Federal Circuit in this case, they didn't even appeal direct

    13     infringement of either patent.        Never challenged it.

    14                   Nor did the Federal Circuit comment have

    15     anything to do with validity.       And I already commented on

    16     the weakness of their validity case.

    17                   So direct infringement, validity, no one has

    18     ever suggested their case was close, and certainly not the

    19     Federal Circuit.     Okay?

    20                   In fact, if you actually look at the Federal

    21     Circuit, the comments they do make about direct infringement,

    22     the Federal Circuit did have some comments because that, of

    23     course, was a predicate to inducement.         It wasn't an appeal

    24     issue but it was predicate to inducement.

    25                   If you look at the opinion, for example, 843
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 80 of 127 PageID #: 33643
                                                                            80


     1     F.3d at 1332 to 33, the Court describes the direct

     2     infringement as essentially a slam dunk.         Fairchild doesn't

     3     seriously contest, there is really no question about that,

     4     language like that, underscoring it wasn't close.

     5                    Then the only other liability issue that the

     6     Federal Circuit commented on the first time around was '876

     7     validity.    If you look at that section of the opinion, no

     8     suggestion that was a close call.

     9                    THE COURT:   But, of course, they're saying that

    10     after a trial and years of litigation in this court, don't I

    11     have to assess the full scope of whether it was ever close

    12     even prior to trial?

    13                    MR. SCHERKENBACH:     You do.   You do.

    14                    THE COURT:   And this closeness, by the way, jury

    15     has got nothing to say on that.        That is entirely for me.

    16                    MR. SCHERKENBACH:     I completely agree.     That is

    17     an issue for you.     But I will just say, so, yes, again, you

    18     are uniquely situated.      You have a lot more information.

    19     But closeness on validity, for example, you do have

    20     objective signposts that '851 validity, they didn't even

    21     appeal.    And direct infringement, they didn't even appeal.

    22                    THE COURT:   But there is some tension there,

    23     isn't there?    I mean you are hitting them hard for dragging

    24     things out for 11 years but yet we can't be unhappy they're

    25     not appealing everything.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 81 of 127 PageID #: 33644
                                                                            81


     1                    MR. SCHERKENBACH:     Well, am I unhappy they

     2     didn't appeal it?      No, but it isn't --

     3                    THE COURT:   I mean obviously it is an equitable

     4     discretionary decision.

     5                    MR. SCHERKENBACH:     I agree with you.     I agree

     6     with you.    I'll come back to this maybe in the context of

     7     addressing what their arguments are, but just the big

     8     picture point on validity is, of course, look at the

     9     reexams, which they try to, of course, rely on, but one

    10     independent claim that was infringed in each of the two

    11     patents was never in reexam.        So I mean there are a lot of

    12     objective things you can look at that line up with this

    13     really was never a close case.

    14                    Okay.   So the Federal Circuit comment was

    15     restricted to inducement.       Okay?   And it wasn't made on

    16     this record.    So here is the other thing, and this is not

    17     specifically cataloged in the briefing but I do want to

    18     bring to the Court's attention or emphasize that there is

    19     even more inducement evidence in this record than there was

    20     the first time around.      Okay?   So even on this inducement

    21     question specifically when the Federal Circuit previously

    22     said it was a close call, that doesn't automatically apply

    23     here.

    24                    There were at least three depositions read at

    25     trial that were taken after the first appeal.          That W.H.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 82 of 127 PageID #: 33645
                                                                            82


     1     Huang, Vijay Ullal, and Giran Shah.        Those were all very

     2     important on the issue of intent for inducement and mental

     3     state.

     4                   There was a category, a whole category of

     5     evidence on UL approval and Fairchild's role in helping

     6     customers get UL approval.       That was not in the first case,

     7     was in this case, involved testimony from Ben Sutherland and

     8     our expert, Arthur Kelley, and a whole -- and a number of

     9     exhibits related to that.

    10                   There was evidence here of work specifically

    11     between Fairchild and the ODM Delta for an HP printer.

    12                   And there were, of course, the established facts

    13     that were read to the jury, among other things.

    14                   So the record is different.

    15                   The last thing I will say on closeness, and I

    16     will move on.

    17                   They say in their brief, I think, that because

    18     the infringement finding for some of the products under the

    19     '876 patent was a Doctrine of Equivalents verdict, somehow

    20     that shows it was close.       Okay?

    21                   I don't really understand that for a couple of

    22     reasons.

    23                   No. 1, there isn't any evidence that the DOE

    24     analysis itself was a close call.        DOE infringement is

    25     infringement.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 83 of 127 PageID #: 33646
                                                                            83


     1                   And you have to take into account that Fairchild

     2     itself all along never thought it didn't infringe.           I mean

     3     there is no evidence that when the SG engineers got together

     4     in 2008 after the suit was filed, they apparently weren't

     5     sitting around thinking, oh, we have a pretty good defense

     6     under DOE.    This is going to be a DOE case, right?         They

     7     concluded they were going to -- they didn't have an

     8     infringement defense.

     9                   All right.    Let me move on.     Let me go to the

    10     injunction point because it has come up in a couple of

    11     contexts now.

    12                   So this may or may not be helpful.        So Fairchild

    13     raises this, their behavior in response to the injunction in

    14     the damages context.      You just heard it this morning.        They

    15     raised it in the enhancement context.

    16                   And I mean the first thing you observed is the

    17     injunction came, of course, six years after the case was

    18     filed.   So you have got a very long period of time where

    19     this argument has come, no application at all.          But the

    20     real punchline is here as, well, they never stopped selling.

    21     Injunction or no injunction, they kept selling.

    22                   Now, their response is we didn't sell directly

    23     in the U.S.    But that is not the point.       They never stopped

    24     this.    Having set up as Mr. Thornburgh outlined and

    25     described, having set up this business enterprise and this
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 84 of 127 PageID #: 33647
                                                                            84


     1     machinery to ensure substantial sales in the U.S., they kept

     2     right at it.

     3                    The jury saw evidence of that because they saw

     4     evidence of the continued sales and sales data.           And there

     5     was no testimony from Fairchild to this jury; and they

     6     didn't, Fairchild didn't have to talk about the injunction.

     7     They could have had a witness come and say, well, we stopped

     8     selling or we changed our behavior in some way.

     9                    THE COURT:   They seem to be under the impression

    10     that I wouldn't have allowed them to do that.

    11                    MR. SCHERKENBACH:     I don't think that is a

    12     foregone conclusion.      I guess we can talk about that.        That

    13     wasn't what your ruling was.       They didn't ask to put in

    14     evidence that they somehow changed their behavior without

    15     talking about an injunction or whatever, prior litigation.

    16                    And I'll just say on this, they never stopped

    17     selling.    To the extent you consider their new declarations

    18     and attachments, you might want to take a look at, or if

    19     you do, one of the customer letters attached to Mr. Pond's

    20     declaration, it is Exhibit 6 to his declaration, is the July

    21     2014 letter to customers regarding the injunction.

    22                    One thing they're very clear to say is we're

    23     going to keep on selling outside the U.S.          So it's further

    24     evidence of inducement.      It says, hey, we're going to win.

    25     We think we're going to win.       We're going to keep on selling
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 85 of 127 PageID #: 33648
                                                                            85


     1     outside the U.S.     And they did nothing to change this,

     2     again, this system and procedure they had set up to sort of

     3     ensure all of these end parts could be sold in the United

     4     States.

     5                   So that is kind of the response I think I made

     6     on the injunction point.

     7                   All right.    That brings me, since Mr. Pond's

     8     declaration is one of the new declarations, let me talk

     9     about that.

    10                   This is, again, it's a unique situation.          I

    11     doubt the Court has seen it before.        I have never seen it

    12     before where somebody comes in after trial and in the

    13     enhancement context offers you declarations that plainly

    14     contradict prior testimony that the jury heard or saw and

    15     contradicts your rulings.

    16                   I don't think there is any point in me repeating

    17     why we think there are contradictions.         We say they are.

    18     They say they are not.      It seems very plain for us that is

    19     for you to decide.      But I wanted to highlight what we think

    20     some of them are and then talk about the procedure here and

    21     what you should do or what we respectfully suggest what you

    22     should do.

    23                   The new W.H. Huang declaration we think has at

    24     least two core contradictions.

    25                   One is he now says:      Oh, no, no, no.     In the
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 86 of 127 PageID #: 33649
                                                                            86


     1     2008 meeting, we actually concluded we didn't infringe.

     2     That is 180 degrees opposite of what he said before.

     3                   And also, he says in his declaration, well, gee,

     4     I wasn't really aware of the patent, the relevant patent at

     5     the time.    I wasn't aware.     But at the same time, his

     6     testimony in this case was that he was told in 2004, so long

     7     before this meeting, he was told that switching current

     8     sources was the patent of another company.

     9                   So that is obviously a reference to what is

    10     the '876 patent.     Was he told the patent number?        No.   That

    11     is not germane.     He knew PI had a patent that covered

    12     switching current sources; and now in his declaration he

    13     says, well, I wasn't aware of the patent.          He was aware of

    14     the patent.

    15                   It sort of bears repeating.       He was here.     There

    16     was a big dispute about whether we could use his deposition

    17     because he was here.      He could have testified.      They chose

    18     not to put him on.      They chose to shield him from

    19     cross-examination, which they can do.         But then they can't

    20     have their cake and eat it, too, and put in this declaration

    21     where he is not subject to cross-examination and have you

    22     say, well, he signed it under oath.

    23                   Judge, you have to take it at face value.          That

    24     is the Tristrata case, which I will come back to.           Judge

    25     Farnan faced really almost exactly this issue.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 87 of 127 PageID #: 33650
                                                                            87


     1                   Justin Chiang, in a way it is almost worse

     2     because he contradicts both his prior testimony and your

     3     ruling.    This was, we knew this was coming.        We knew this

     4     was a possibility.      And his testimony on subjective beliefs

     5     and on Fairchild's subjective beliefs has been excluded both

     6     because they never disclosed it in discovery and because any

     7     time we got close to it in deposition, witnesses were

     8     instructed not to answer, including Mr. Chiang, the specific

     9     witness, and we get a declaration that covers the waterfront

    10     on that.

    11                   In addition to these other, his testimony here

    12     was he didn't remember any specific conversation with Tom

    13     Yang.   He couldn't.     He couldn't tell me, one way or the

    14     other whether Tom said he infringed or didn't infringe or

    15     why.    And he was instructed not to provide any detail.

    16                   All right.    Joel Pond.

    17                   I have already touched on this.        It's in the

    18     briefing so I won't spend a lot of time on it.          This goes

    19     to, of course you ruled on this.        You kept him out, the

    20     customer letters, and now we have a declaration all about

    21     the customer letters so it's completely contrary to your

    22     ruling.

    23                   Still, it's a self-serving.       They still redact

    24     the good stuff, right?      The column in the spreadsheet that

    25     actually talks about back and forth with Mr. Pond.           Redacted.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 88 of 127 PageID #: 33651
                                                                            88


     1     And it is further evidence of inducement, as I already said.

     2                    This is in the briefing.      I won't repeat it.

     3     One thing that is particularly interesting I think, though,

     4     Your Honor, is who the letters were sent to.

     5                    The letters were not sent for the most part to

     6     ODMs, weren't sent to any OEMs.        And so if you do consider

     7     them, one of the things you should think about is, you know,

     8     the game they were playing here is almost all their parts

     9     are sold through distribution.        Distributors who resell

    10     them, right?

    11                    So they're sending these customer letters to

    12     distributors who don't make power supplies and who for the

    13     most part don't have a role in the design of power supplies;

    14     and they're saying, hey, you distributor, you can't, you'd

    15     better not import these to the U.S., which is meaningless

    16     because, of course, the distributors don't import to the

    17     U.S.

    18                    What they didn't do is send the letters to the

    19     OEMs and say these power supplies you are buying with our

    20     chips that we're working with you on, you'd better not

    21     import them into the United States.        They would never say

    22     that to an OEM.     They never said that to an OEM.        On this

    23     record, there is no evidence that they did.          And that is why

    24     the inducement has kept right on ruling along.

    25                    THE COURT:   So you say, and I think I understand
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 89 of 127 PageID #: 33652
                                                                            89


     1     why, that these declarations are contrary to my ruling, but

     2     of course we don't have a jury here.          My ruling was with

     3     what the jury can see.

     4                   MR. SCHERKENBACH:      Right.

     5                   THE COURT:    The question of enhancement is

     6     ultimately for the four, deference to the four things the

     7     jury found, but some factors as you acknowledge are for the

     8     Court exclusively.      Some things such as good faith belief,

     9     which Read expressly calls out, the jury had a record but

    10     it was circumscribed by my rulings under Rule 403 in

    11     assessing from their perspective that there was no good

    12     faith, but just take for the sake of argument that there is

    13     now evidence of good faith.

    14                   The law requires me to just turn a blind eye and

    15     not look at that evidence because I didn't let the jury have

    16     it, or is this a discretionary call?

    17                   MR. SCHERKENBACH:      On this record, I think you

    18     have to disregard it.

    19                   THE COURT:    I have to limit myself to the jury

    20     record.

    21                   MR. SCHERKENBACH:      Yes.   Yes, you do.

    22     Because the evidence on which they're submitting these new

    23     declarations -- excuse me.       The issues on which they're

    24     submitting them are in particular in good faith is a core

    25     jury issue.    That was an issue that the jury was instructed
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 90 of 127 PageID #: 33653
                                                                            90


     1     on and heard evidence on and decided you can't revisit that

     2     in the context of enhancement, particularly, particularly

     3     where the evidence that is in these declarations, this is

     4     not new evidence.     This is old evidence; right?

     5                   It might be, you know, we can save this case

     6     for another day if somehow there is new evidence arising

     7     after a verdict that bears on a party's good faith or some

     8     other issue relative to enhancement.         Is that something you

     9     can take account of?      I don't know.    Maybe.    Because you

    10     wouldn't then have this issue of you passing on something

    11     that was a jury issue in the first instance.

    12                   So, yes, I think that's the answer.         We all

    13     live with that, Your Honor.       It's true in every trial, some

    14     evidence comes in, some evidence doesn't come in.           That is

    15     the record we all have to work with.

    16                   I think even you, as the Judge, in the

    17     enhancement context, there is a lot of other things you can

    18     consider that the jury did not, but I do not think you are

    19     free to revisit things the jury already passed on and say,

    20     well, gee, I know some other things and I am going to take

    21     account of them.     I do believe that is the right answer

    22     legally.

    23                   Now, I grant you, I don't think there is a case

    24     directly on point on that question.        I can't cite you a case

    25     that says I'm right.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 91 of 127 PageID #: 33654
                                                                            91


     1                    I will say Tristrata is awfully close.        It's a

     2     Judge Farnan case where somebody tried something very

     3     similar.    They put in a new declaration from a trial

     4     witness in the context of enhancement.         It was a post-trial

     5     declaration.    It was a witness the jury in that case

     6     actually saw and heard but he didn't say these things in his

     7     declaration.    And Judge Farnan said, well, you can't do

     8     that.   That is not appropriate.

     9                    And they made in that case, the defendant made

    10     basically the same argument Fairchild is making here.            The

    11     defendant said, well, under this ACS case, ACS v Medtronic

    12     says, well, in the enhancement contention, the Judge can

    13     consider the things the jury can't.

    14                    That is true, but only certain things the jury

    15     can't, and only because the jury isn't appropriately told

    16     about things like litigation behavior, for example.           And

    17     the jury doesn't assess things like closeness of the case,

    18     for example.    It's not license for the judge to revisit all

    19     the factual findings the jury made.

    20                    Judge Farnan addressed that argument, shot it

    21     down, and also said, oh, by the way, I don't think it is

    22     reliable anyway because basically you did this as a way to

    23     shield this person from cross-examination, so I'm not going

    24     to take it at face value.

    25                    Now, of course, you are not bound by that.           I'm
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 92 of 127 PageID #: 33655
                                                                            92


     1     not suggesting you are.

     2                   THE COURT:    It seems like there has to be some

     3     line as to what folks can do after trial, but on the other

     4     hand, when you all are arguing 403 motions to me, I don't

     5     think any of us are thinking about, okay, if I don't let

     6     the jury see this and then I get an enhancement motion, I

     7     just have to look away from it, you know, thou shall never

     8     consider this again if I don't let the jury hear it.

     9                   I could imagine situations where there is very

    10     good reasons not to let the jury hear it but also very good

    11     reasons to consider it post-trial in this context.

    12                   MR. SCHERKENBACH:      Well, fair enough.     I can't

    13     say there would never be a situation where that isn't the

    14     case.

    15                   I can't conceive of how that applies here.          This

    16     was a very strategic decision by Fairchild as to what

    17     witnesses are going to say or not say.

    18                   And the other thing I guess I would say is

    19     as we pointed out in the briefing, if you consider these

    20     declarations, we think it makes it worse for them, not

    21     better.

    22                   That is your call.      You are going to have to

    23     decide what to make of them on the credibility front and

    24     others.

    25                   All right.    So let me just full stop there,
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 93 of 127 PageID #: 33656
                                                                            93


     1     because that is all I have to say on the enhancement sort

     2     of piece of it unless Your Honor has further questions.

     3                    THE COURT:    I guess just this.     The verdict

     4     was roughly 10 percent higher than what you all asked for.

     5                    MR. SCHERKENBACH:     Right.

     6                    THE COURT:    I think we hear an argument at least

     7     in the papers, there has already been enhancement arguably.

     8                    This is all a discretionary call.       Is that

     9     something I should be considering if I'm upholding the $24

    10     million judgment?

    11                    MR. SCHERKENBACH:     Is it something you should be

    12     considering?    I don't think, not in the sense of considering

    13     that 10 percent punishment or deterrence because we have to

    14     presume and we do presume the jury followed your instructions,

    15     which are very clear.       That damages are compensatory and

    16     they're not punitive.

    17                    And as Mr. Warden explained, that bump, if I can

    18     put it that way, is easily explainable both in terms of rate

    19     and base, based on the evidence that is in the record.

    20                    So to that extent, I don't think you can look at

    21     that 10 percent and say, well, gee, I think that might

    22     really have been putative or for deterrence.

    23                    Now, that said, the other side of the coin is

    24     in enhancing can you consider the amount of the verdict as

    25     already there?     Of course you can.     Sure, and for whatever
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 94 of 127 PageID #: 33657
                                                                            94


     1     that is worth.     Maybe you consider it in determining how

     2     much to enhance.

     3                    On that point, I guess I would just say I don't

     4     think anyone would suggest that a 10 percent increase over

     5     what PI asked for is a meaningful -- in any sense of the

     6     word would be a meaningful deterrent or even remotely

     7     appropriate under the facts of this case.          I mean, again, in

     8     Fairchild I, you came to a doubling of the total verdict

     9     amount, as we have explained and I won't repeat.           It sure

    10     seems to us to be a whole lot worse.

    11                    All right.   The last thing is just on fees;

    12     and I'm not going to argue the fees beyond what is in the

    13     papers.    I just want to point out the change in legal

    14     standard.

    15                    Obviously, you denied the fees motion in the first

    16     case.   That fact is not lost on us.       But Octane Fitness came

    17     out afterward and changed significantly the landscape, the

    18     legal landscape, as you know.       You have faced a lot of fees

    19     motions since then.

    20                    So now you don't have to have objective

    21     unreasonableness.     All you have to ask yourself is does this

    22     case sort of, is it exceptional?        Does it stand out from

    23     other cases?    It is very hard to see how this one doesn't.

    24     And it doesn't have to be clear and convincing evidence.             It

    25     is now just preponderance of the evidence.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 95 of 127 PageID #: 33658
                                                                            95


     1                   So the relevant evidence on that is in the brief

     2     papers.    I won't repeat it.

     3                   THE COURT:    So you didn't say it today, but your

     4     papers, it's all over the papers, "This is truly the worst

     5     case of patent infringement that the Court will likely ever

     6     see."    And all of us in this room have seen a lot of patent

     7     infringement cases, and hopefully we will all see many more;

     8     right?

     9                   It's a pretty bold statement, and a lot of what

    10     you are asking for seems predicated on me agreeing that this

    11     is truly the worst that I will likely ever have seen or will

    12     see.

    13                   You haven't made that argument today.         Do you

    14     want to make a pitch for why this really is the worst that I

    15     have ever seen?

    16                   MR. SCHERKENBACH:      Sure.   You know, I start with

    17     why am I standing here 15 years after we first brought these

    18     patents to Fairchild's attention?        15 years.

    19                   I can't think of anything they could have done

    20     to make the process more painful or difficult or to hide

    21     their tracks more than they have.

    22                   Willfully infringed the first time, reverse

    23     engineering, copying, industrial stalking, corporal culture

    24     of copying.    I mean these are statements that judges have

    25     made, it's not my argument, about this company.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 96 of 127 PageID #: 33659
                                                                            96


     1                   And then they do it again, with no reason to

     2     think that they had a defense.

     3                   THE COURT:    Okay.    Thank you.    We're going have

     4     to take a short recess, and then we will hear from defendant.

     5                   (Brief recess taken.)

     6                   *      *      *

     7                   (Proceedings reconvened after recess.)

     8                   THE COURT:    Mr. Olson.

     9                   MR. OLSON:    Thank you, Your Honor.      I will

    10     promise to try to be brief.       I'm afraid that is harder to

    11     do, but I am aware the Court has important engagements this

    12     afternoon.

    13                   THE COURT:    I do, but I have to try to leave

    14     you time.    You have 40 minutes if you want to use it.

    15                   MR. OLSON:    I don't intend to use all of it, but

    16     that is certainly my hope.

    17                   On the enhancement motion.       I'll start and

    18     hopefully I will leave myself some time to circle back to

    19     it at the end.

    20                   On this idea, which just pervades the motion,

    21     that this is the worst case of infringement one will ever

    22     see, this Court will ever see.        There is a great deal of

    23     hyperbole being used in this motion, a great deal of

    24     hyperbole what the nature of the case was, what the conduct

    25     was, what the sources are in terms of the duration, much
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 97 of 127 PageID #: 33660
                                                                            97


     1     of what resulted from an appeal that was the result of

     2     misstatement and insistence that causation not be included

     3     and in which the appeal actually reversed on a number of

     4     issues, and that is unsuccessful, as well as the fact there

     5     was underlying in the first trial a number of wins around

     6     the issues of direct infringement and otherwise.

     7                   But at the end of the day, this is an equitable

     8     motion.    It is an equitable motion that is provided to,

     9     given to your discretion.       And I think you're in the best

    10     position to decide whether this the worst case you have ever

    11     seen because you have seen a lot of cases and will see a lot

    12     more.

    13                   On the equitable issue, the reason I focused on

    14     it and this issue of it being provided in coming to your

    15     discretion is this idea that you should be, or that the

    16     court should be and other courts should be blinded to other

    17     information and be solely restricted to what is in the

    18     record around subject matter, for example, like material

    19     that was excluded under 403.       There is no case that says

    20     that.

    21                   There are a number of cases that speak to the

    22     contrary.    Advanced Cardiovascular is one.        That is a

    23     Federal Circuit case.      Idenix by this court, by Your Honor,

    24     says the same thing.

    25                   And, of course, the purpose of 403 is because
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 98 of 127 PageID #: 33661
                                                                            98


     1     for a jury, some things will be unduly prejudiced compared

     2     to their probative value, but that is not a concern with

     3     respect to the Court.

     4                   So when we come to this issue of whether you

     5     should be blinded to the evidence, I will just note in a

     6     number of respects, Power Integrations wants to rely on

     7     evidence outside of the record about prior litigation,

     8     the timing of it, circumstances of it, for example, the

     9     acquisition question, but doesn't want to be limited to

    10     the evidence there.      So it's of two minds on this question

    11     itself.

    12                   Moreover, the 403 question when argued to the

    13     Court is really about -- as Your Honor said, about what the

    14     jury should receive.

    15                   Certainly, there are a number of issues,

    16     closeness of the case, the litigation and nature of the

    17     parties, the question of whether there was sanction motions,

    18     the existence of other circumstances, and the facts and

    19     questions around duration and conduct, which are all issues

    20     outside of the scope of what the jury will hear.           And you

    21     are certainly not kept from seeing them, nor is there any

    22     reason to think that the Court is not able to adequately

    23     address the question and understand the issue of what

    24     happened in the restatement, the timing of it, what happened

    25     with customer letters, the injunction, et cetera.           So I
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 99 of 127 PageID #: 33662
                                                                            99


     1     think that is just a mistake.

     2                   Let me then address one question that will come

     3     up in the response which goes again to the question of the

     4     Court's ability in its equitable discretion to consider all

     5     factors is the scope and size of the verdict.

     6                   The verdict is more than all that they asked

     7     for.   Of course, we would argue it's more than the evidence

     8     can bear, I have argued that, but certainly everyone agrees

     9     it is more than has been asked for.        Informatica says that

    10     is a fair factor to consider.

    11                   Apple/Samsung is not a published opinion.

    12     Apple/Samsung says that is a factor that can be considered.

    13     There is no case, they don't cite any case that says it

    14     is not a factor to be considered.        And it certainly is

    15     something that should be considered as a part of the full

    16     discretion of the Court in evaluating the evidence.

    17                   What I would like to do on the enhancement

    18     motion is take you through a brief summary of the events

    19     that I think ultimately are not disputed, including some

    20     events that are incorporated by virtue of these customer

    21     letters in the injunction.       They're not actually disputed

    22     events.    They're not disputed whether they occurred even

    23     though they didn't make it into the trial record in some

    24     cases.    And as to the remainder that actually come from

    25     the trial record, then I will go through each of the Read
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 100 of 127 PageID #: 33663
                                                                            100


      1     factors.

      2                   When you start with this case, you start with

      3     the System General products.       You start with the System

      4     General engineers, and they are in Taiwan.         They

      5     independently design a relevant, overseas, circuit.

      6                   There is no evidence that the engineers that

      7     created that circuit copied anything from Power Integrations.

      8     Not the patent, not their product, not anything.          There is no

      9     evidence of that whatsoever.

    10                    The only evidence that has been presented is

    11      by Mr. Kelley saying there is a similarity between these two

    12      drawings, but, of course, there will always be a similarity

    13      in any infringement case.      There has to be a similarity.        In

    14      fact, the patent must read on -- or the product must -- yes,

    15      the patent, the claims must read on the product.          So they

    16      independently do that.

    17                    Then they're making this product overseas,

    18      selling it overseas to primarily in Taiwan but also in other

    19      Asian countries to ODMs who are themselves making something

    20      else overseas, and then there is a downstream chain that we

    21      have already talked about.      And it is undisputed that

    22      99.5 percent of Fairchild sales of these products occurred

    23      overseas.

    24                    The amount of direct infringement is less than

    25      $600,000 in total.     It has nothing to do, nothing nearly to
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 101 of 127 PageID #: 33664
                                                                            101


      1     do with the total of the verdict.

      2                   This case turns entirely on inducement and the

      3     question of inducement; and there isn't any question that

      4     absent inducement, sales overseas are a completely legal

      5     activity.   It is not infringement, let alone being willful

      6     infringement or lack of good faith infringement or any other

      7     form of infringement.

      8                   We have a circumstance in which both parties,

      9     Power Integrations and Fairchild, don't actually know how

    10      many products came back to the United States.          They say that

    11      says -- that gives them the right to do a bunch of what we

    12      think are wrong guesses and inferences, but there isn't any

    13      question there isn't evidence that people knew or that they

    14      had any control.

    15                    Now, they say that wasn't an element of

    16      inducement.    And I agree it is not one of the four elements,

    17      per se.   I believe it goes to successful communication and

    18      causation, but it certainly goes to question of egregiousness

    19      and good faith and the scope of conduct.

    20                    If this is happening by downstream parties that

    21      are beyond the process that you are participating in, this

    22      design win process with the ODMs, by retailers and others,

    23      and you have neither reporting, nor visibility into it, nor

    24      control regarding it, that goes to the question of

    25      egregiousness and all the other adjectives used by Halo.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 102 of 127 PageID #: 33665
                                                                            102


      1                   Furthermore, we know that there are significant

      2     objective indications that exist regarding the validity of

      3     this patent both at the time of the acquisition and also for

      4     ten years in this case.

      5                   The '876 patent was in reexamination for ten

      6     years.   A number of the patents, the claims in which we

      7     started disappeared by virtue of that.        It is not disputed

      8     that those things happened.       It is also clear that the jury

      9     did not receive that evidence.

    10                    The Court believed under 403 it was not proper,

    11      but there isn't any question about whether it occurred.           The

    12      Court previously already identified this as being a relevant

    13      indication within the Read factors and at a time when the jury

    14      notably did not get that evidence, did not get that evidence

    15      but the Court still considered it in its decisionmaking and

    16      reflect upon this question of whether or not they were valid.

    17                    Moreover, Fairchild, on at least four occasions,

    18      in fact I think it's four plus the injunction, identified

    19      for customers by their letters the risk associated with the

    20      use of these products in the United States and encouraged

    21      them, -- this is not disputed -- encouraged them to use

    22      alternative products if they were purchasing or intended to

    23      use it in the United States.

    24                    And Mr. Scherkenbach just made a bold claim that

    25      that went to no ODMs, but the Pond declaration shows that
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 103 of 127 PageID #: 33666
                                                                            103


      1     that is absolutely wrong.      And the Pond declaration, this

      2     portion of the Pond declaration was given before trial and

      3     it was given now.     The list includes Delta, it includes

      4     Acvel, it includes a number of companies that were

      5     identified specifically as ODMs.       They did go, the letters

      6     went to ODMs.    And, in fact, every customer, anyone

      7     purchasing -- not just distributors, anyone purchasing had

      8     received these letters and then also received after the

      9     injunction a clear label over the top, as shown in the Pond

    10      declaration, a clear label over the top of the datasheet

    11      that said this project is not to be used in the United

    12      States.   Is not.

    13                    THE COURT:    If the Pond declaration is stricken,

    14      is that fact in the record that the ODMs got the letter?

    15                    MR. OLSON:    No.    It is absolutely the case the

    16      customer letters, all the customer letters were excluded by

    17      the 403 ruling.

    18                    THE COURT:    Right.   I don't mean that, but the

    19      fact that you say they went to ODMs and not just OEMs;

    20      right?    That is your point?

    21                    MR. OLSON:    Yes.   Both the letters and who

    22      received the letters is not part of the trial record.

    23                    THE COURT:    Not part of the trial record, but is

    24      it part of the record absent the Pond declaration?

    25                    MR. OLSON:    Sure, in that we submitted the Pond
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 104 of 127 PageID #: 33667
                                                                            104


      1     declaration in advance of trial, this portion of the Pond

      2     declaration about our compliance of the injunction, both

      3     what the injunction involved, who the letters went to, and

      4     also the contents of each of these documents that reflect

      5     the restrictions.

      6                   So Fairchild, in 2008, in 2012, in November of

      7     2013, says don't use these products.        And in November of --

      8     you should be aware of the risk of using these products in

      9     the United States, in November of 2013 says do not use these

    10      products in the United States.       And then, of course, there

    11      was the injunction which was then vacated but Fairchild

    12      continued to comply.

    13                    There is, as the Court is aware, no evidence of

    14      any finding of any litigation misconduct.         There has been

    15      no request for sanctions.      There has been no other

    16      indication by way of motion or otherwise of a reprimand from

    17      the Court or other conduct.       And that was considered by the

    18      Court previously.     It remains a factor in evaluating both

    19      enhancement, and I think it's even more important factor

    20      when you talk about an extraordinary case motion.

    21                    Now let me turn to each of the Read factors.

    22                    On copying.

    23                    For the specific products at issue here, the

    24      evidence reflects independent development.         There is no

    25      evidence that says there wasn't independent development.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 105 of 127 PageID #: 33668
                                                                            105


      1                   There is no specific evidence that any engineer

      2     at System General PI's products or its patents.

      3                   The evidence of copying in the 2004 case related

      4     not to these products but to different engineers at a

      5     different company in a different country at a different time

      6     using a different circuit involving different products.

      7                   Now, we are not saying you are not allowed to

      8     look at the evidence of the 2004 case and events and

      9     circumstances there.     You can.    But if you are looking for

    10      the question of whether there was copying here, there is no

    11      evidence of copying.

    12                    On the question of good faith.

    13                    Mr. Scherkenbach focuses primarily around the

    14      issue of validity and whether or not there was coverage of

    15      the claim and acts as though we should put the question of

    16      inducement to the side.

    17                    But 99.5 percent of the activity in this case

    18      has to do with inducement.      And under those circumstances,

    19      the Federal Circuit's position about this being a close

    20      case, the fact that they're relying on a theory that they

    21      can't even point to a Federal Circuit case regarding this

    22      inducement of an indirect infringer and the fact that people

    23      understood and knew they were selling 99.5 percent of their

    24      products overseas and did not see, did not control and

    25      visibility, they again say -- they don't say that is wrong.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 106 of 127 PageID #: 33669
                                                                            106


      1     You have control and visibility.       They say it's just not

      2     relevant to inducement, but it is certainly relevant to this

      3     question of whether you had a way to affect good faith

      4     around the nature of your conduct.

      5                   I take this conduct, and this one, this quote

      6     comes from Mr. Sutherland:

      7                   Who is it that is importing the third into the

      8     United States?

      9                   That's a good question.      We are kind of

    10      disconnected from that part of the process because we're not

    11      involved in it.     I could imagine it's companies like Dell or

    12      Samsung who lived around the world and bring them into the

    13      United States.

    14                    This is the nature of the business that you are

    15      selling to people in Taiwan and in China and do not know

    16      when, how, and under what circumstances it is coming into

    17      the United States.     That is relevant to your good faith.

    18                    On the question of -- and this is repeated.          To

    19      be absolutely clear, that comment from Mr. Sutherland was in

    20      connection with his most recent trial, the Optium trial we

    21      submitted with respect to it.       But it's reflective of the

    22      same evidence in this case that people did not know, did not

    23      receive reporting and did not have a way of identifying.

    24                    They speak only to this idea of they asked,

    25      there is the question of Iran.       They say you can't send
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 107 of 127 PageID #: 33670
                                                                            107


      1     things to Iran.     It would be illegal under the United

      2     States.   So Mr. Sutherland says, yes, we tell our

      3     distributors don't sell to Iran.

      4                   The distributors are not the folks who are

      5     bringing product into the United States.         Undisputed.

      6     0.006 percent, actually I think it's three zeroes, but six

      7     percent of the products from distributors came into the

      8     United States.    That is not the issue.

      9                   Now, let me turn nonetheless to the good faith

    10      around validity and noninfringement.

    11                    On validity, I think the reexamination is both

    12      undisputed and quite relevant to this question.          The

    13      existence of a question mark and the then reexamination and

    14      cancellation of certain claims that are related on the key

    15      issues involving very similar art are relevant to the

    16      question of validity.

    17                    THE COURT:    Isn't it true, though, there was

    18      at least one claim for each of the patents that was never in

    19      the reexam?

    20                    MR. OLSON:    There is.    And Fairchild's belief

    21      about that issue is clearly identified contemporaneously in

    22      the Chicony letters that are part of the Pond declaration.

    23      Now, admittedly that was one of the letters that was

    24      excluded but it was very clearly stated to what it is their

    25      beliefs and opinions were, and that the customer letters
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 108 of 127 PageID #: 33671
                                                                            108


      1     have never been withheld.

      2                   Nor has there been a failure to allow discovery

      3     on the customer letters.      They were part of depositions in

      4     2009.   They were part of depositions in 2012.         They were

      5     part of depositions last year.

      6                   The customer letters have been present and

      7     available.    In fact, there were, many of them were published

      8     on Fairchild's website and were free and available to the

      9     public.

    10                    There is not a question of whether that -- and

    11      if the contention was those letters waived privilege, then

    12      that needed to be made as part of some discovery or activity

    13      before.

    14                    But the customer letters quite clearly

    15      identified both the reexamination and the relationship

    16      between the Chicony letter, the relationship between the

    17      existing claims and the prior claims, and how and why they

    18      add something to the art.

    19                    That was also present in Mr. -- in our expert's

    20      expert report to which we cited and is before the Court in

    21      terms of the record on why and how they are related.

    22                    Now, we weren't allowed to put that evidence in

    23      because, of course, that would require us to respond to and

    24      incorporate the reexamination which was excluded under 403

    25      and under which we can't apply a determination.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 109 of 127 PageID #: 33672
                                                                            109


      1                   On Mr. Huang.

      2                   Mr. Huang's testimony plays a significant role

      3     in the way they look at it, but I want to read it so that we

      4     are clear about what it is he is saying.

      5                   He was asked a question about whether or not

      6     given that his comment that we were doing what our patent

      7     called for, we had gotten our own patent, we had done our

      8     own independent novel development of a circuit, obtained our

      9     own patent, and that that was a reason why he believed they

    10      didn't infringe.     And so the question was asked:

    11                    Question:    Do you understand having your own

    12      pant on your own circuit, for example, you referenced a

    13      switching capacitor patent.       That is not an excuse for

    14      committing patent infringement, right?

    15                    His answer is:     Later on -- they keep is

    16      skipping later on -- but later on, we came to realize that

    17      using a switching capacitor was insufficient to do a

    18      design-around to avoid infringement of the '876 patent.

    19                    The reason we put in the declaration is because

    20      that has been misstated as a statement that we understood

    21      ourselves to infringe.

    22                    The context is there was a request, and this was

    23      disclosed in discovery, there was a request by Mr. Chiang

    24      they developed a further design-around to be further away.

    25                    They then went to an even further design, and
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 110 of 127 PageID #: 33673
                                                                            110


      1     it's that evidence that is being discussed.         And we put it

      2     in our statement, and I'll read it.

      3                   When he then came back to confront in the

      4     deposition, Mr. Huang would say:       But you really believed --

      5     and it's at lines 437, 25 to 438, 15 -- you really believed

      6     that you infringed at the time?

      7                   He said:    No, the question outstanding was

      8     really around what was the proper design around?          How to get

      9     farther away.

    10                    So that is why Mr. Huang -- and if it's true

    11      that the Court cannot consider anything except what is in

    12      the record, then Mr. Huang's testimony on this point is

    13      mostly out of his declaration, but even the language itself,

    14      later on, not in 2008, and about a design-around, indicates

    15      that it's going to a different direction.

    16                    THE COURT:    Now, you said some of that was in

    17      the record prior to the recent declaration.

    18                    MR. OLSON:    Correct.

    19                    THE COURT:    And I would find that in his dep.

    20                    MR. OLSON:    Deposition, correct.      Exactly.

    21      Including that he didn't have the patent at the time that he

    22      was doing the work.      That he understood that he should use

    23      switching capacitance because we understood that it didn't

    24      infringe.

    25                    And let me speak to this issue because something
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 111 of 127 PageID #: 33674
                                                                            111


      1     really caught my attention in what Mr. Scherkenbach argued.

      2                   He said Mr. Chiang never asked the question of

      3     whether or not they infringed.

      4                   Now, that is actually just wrong.        The only way

      5     that you can make that claim is by blinding yourself to the

      6     declaration, then to his depositions.        Because in his

      7     depositions and in his declaration, he says I did ask Tom

      8     Yang after the -- after the acquisition, and I did ask Tom

      9     Yang after the case was filed, do you think you infringe?

    10                    And he said that he did not think he infringed.

    11                    I will agree, because Mr. Scherkenbach will

    12      come back up and say, but he didn't know the details of it.

    13      I agree he didn't know the details of it.         He is not an

    14      engineer, he was a businessperson, but he did ask the

    15      question, and to suggest that he did not is not accurate.

    16                    Let me deal with the litigation conduct.

    17                    The litigation conduct in this case, there

    18      has been no motion for sanctions.        There is no finding of

    19      misconduct.

    20                    The argument that changing experts is enough

    21      to be an improper action.      If that is true, PI has changed

    22      experts a number of times.      If they had not, we would be

    23      with a damage evidence 65 percent less than it is, and it

    24      changed experts.     Frankly, there is just no case that has

    25      ever said that is a factor.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 112 of 127 PageID #: 33675
                                                                            112


      1                    Size is neutral.

      2                    On closeness of the case, the Federal Circuit

      3     said inducement, which is 99.5 percent, is a close case.

      4                    The direct infringement is $600,000.       The

      5     Federal Circuit was itself saying the issue of closeness, we

      6     think you can look to the other evidence, whether it be the

      7     experts or otherwise to speak to it.

      8                    And the closeness itself is shown again with

      9     respect they're relying on a theory that is not even found

    10      in a Federal Circuit case.

    11                     On duration.

    12                     Duration, they claim ten years in activity, but

    13      that the only way you can actually do that is to say that

    14      you are not going to pay attention to any evidence about the

    15      injunction, and fails at all to account for the fact that

    16      all of the evidence produced in the trial record or anywhere

    17      else stops essentially at 2011 and 2012, so just six years

    18      of activity.    And it also ignores entirely, deciding to stop

    19      selling overseas and to tell people to stop selling, stop

    20      using them in the United States is not enough.

    21                     When the case is inducement, you are allowed

    22      under U.S. law to compete overseas for overseas business

    23      with overseas sales, and to ignore that is to misunderstand

    24      a key activity.

    25                     I talked about remedial activity both in terms
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 113 of 127 PageID #: 33676
                                                                            113


      1     of the letters themselves.      I'm happy to read them to you,

      2     but they are quite clear in saying that the customers should

      3     use something else if they intend to go to the United

      4     States.

      5                    It's also true that a design-around was created,

      6     was sold.   In effect, they say we're accusing it in another

      7     case.

      8                    And there is the voluntary cessation in

      9     November of 2013 in sales to the United States as well as

    10      the continuation of the injunction afterwards.

    11                     Now, on the question of extraordinary, the

    12      extraordinary relief or whether it's extraordinary under

    13      284, 285.   That usually focuses almost entirely on

    14      litigation conduct.     There just is not evidence here that

    15      reflects any litigation misconduct.

    16                     The duration point is almost entirely

    17      attributable to bifurcation and an appeal but not due to

    18      some misconduct by Fairchild in connection with this.           And

    19      in substantial portion, that appeal was successful, and we

    20      rely very heavily.     We're not trying to run from the appeal

    21      on successful communication.       We adopt it.

    22                     I do not think given the nature of the

    23      requirement for extraordinary relief that that is

    24      appropriate.

    25                     I'll speak just to interest and then come back
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 114 of 127 PageID #: 33677
                                                                            114


      1     to this issue of worst case.

      2                   On interest, obviously, the Court's normal

      3     process is well known.      The one thing I would say that

      4     reflects a fundamental problem here, and that is a

      5     fundamental problem in the record, in order to do interest,

      6     you have to push back evidence to prior periods.

      7                   The only way they do that is by reference to

      8     worldwide sales in Mr. Barnes declaration, not any U.S.

      9     sales, because they don't know when U.S. sales were.

    10                    That reflects a fundamental problem about the

    11      case, but it also presents a fundamental problem in terms of

    12      the interest declaration.

    13                    Now, let me address Tristrata, and then I will

    14      address the worst case idea.

    15                    Tristrata, the parties came back afterwards and

    16      tried to introduce actual opinions of counsel regarding

    17      their conduct that had not previously been disclosed or

    18      revealed.

    19                    That I think is a very different circumstance

    20      than identification and inclusion of evidence that explains

    21      and is consistent with prior deposition testimony which is

    22      what we believe is true of the declarations.

    23                    It's also very different from a circumstance

    24      in which the parties were not allowed to talk about the

    25      evidence at trial, but then it was appropriate to have it
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 115 of 127 PageID #: 33678
                                                                            115


      1     back in front of the Court with respect to an undisputed

      2     issue regarding restatement, and the customer letters.

      3                    THE COURT:   In your view then, what, if any,

      4     limit is there on what the party can do in terms of

      5     declarations or new evidence after trial in connection with

      6     these 284, 285 motions?

      7                    MR. OLSON:   So I do agree with Tristrata.       I

      8     don't think we did that here.       In fact, I don't think

      9     there is any waiver at all.       To introduce an evidence

    10      of   an opinion of counsel after the fact and not ever

    11      disclosed previously in litigation strikes me as

    12      problematic.    Problematic because there is no opportunity to

    13      have evaluated it in any way during the discovery process.

    14      But that is certainly not true of the restatement, and it's

    15      certainly not true of the customer letters.         So that strikes

    16      me as an example.

    17                     I will say I hesitate, Your Honor, to identify

    18      what other circumstances.      I'm sure there may be other

    19      issues, for instance, with proper disclosure within the

    20      timing of the Court's rules or, you know, this is -- I

    21      guess the way I would put it is this is one of the types of

    22      motions that is most given to the discretion of the Court

    23      and therefore it can take I think in many ways as expansive

    24      a view as it wishes regarding what factors to account for.

    25                     THE COURT:   So --
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 116 of 127 PageID #: 33679
                                                                            116


      1                    MR. OLSON:   -- including the evidence.

      2                    THE COURT:   It would seem to follow if I read

      3     the new declarations as being inconsistent with the prior

      4     testimony, then that is new evidence.        And it would seem to

      5     be, under the thinking of Tristrata and what you just

      6     articulated, I should exclude it.        That is, it would be a

      7     prerequisite arguably to allowing the declarations to read

      8     them as being not inconsistent with the prior testimony.

      9     Would you agree with that?

    10                     MR. OLSON:   I don't, but let me see if I can

    11      explain why.

    12                     First of all, I don't agree they're inconsistent

    13      but that is different than the nature of your question.

    14                     I think the Court would have the freedom to

    15      evaluate an inconsistent declaration.        I think the Court is

    16      then well within its discretion if it finds the declaration

    17      is inconsistent with the prior contact to, in the exercise

    18      of its discretion, to give it not much weight.

    19                     What I think happened in Tristrata was a

    20      question of there being a repeated decision to rely on

    21      privilege and then production of an opinion itself.           Right?

    22      Which is different than the question of whether or not

    23      people are explaining testimony that the other party is

    24      saying but for other reasons couldn't be presented at trial.

    25      And certainly it's very different from the Pond declaration
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 117 of 127 PageID #: 33680
                                                                            117


      1     with respect to the restatement and the customer letters.

      2                   Now, in some ways it's a tempest in a teapot

      3     because if the Court believes -- I invite the Court and the

      4     Court should look at and find out if it is inconsistent.            If

      5     the Court finds it is inconsistent, whether you strike it or

      6     use it, it will be of little impact to the final decision.

      7                   And I will say the Joel Pond declaration is in

      8     no way stated as being inconsistent with any prior

      9     testimony.    In fact, the only other prior testimony from

    10      Joel Pond was part of the declaration itself which was

    11      previously submitted.

    12                    Worst case ever.

    13                    Given the overseas nature of the case, given

    14      the lack of visibility, given the alternative reasons for

    15      why the duration has gone on, the argument that this is the

    16      worst case ever is just not -- is not consistent with the

    17      recognition of the facts and circumstances of the case.           It

    18      was heavily litigated.      We're not suggesting otherwise.

    19                    Many, many patent cases are heavily litigated,

    20      but I have been in cases where there has been theft out of

    21      the refrigerator of the very item make the product and then

    22      10 years, 12 years of litigation over it, followed by a

    23      jury trial, followed by an appeal, followed by more than

    24      $300 million in damages in UC v Genentech.

    25                    I have had a case in which the parties went on
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 118 of 127 PageID #: 33681
                                                                            118


      1     in Apple/Samsung again and again an again; and even though

      2     in the first hearing involved in the case, the Court

      3     literally put up one version of the Apple product and put

      4     another, the Samsung product, and said, counsel, just tell

      5     me which is which.     And counsel couldn't do it.

      6                   The variety of conduct that occurs in cases in

      7     which we have had to bring sanctions motions and other

      8     activity, none of that is in this case.         That is an over-

      9     statement.    This was a heavily contested case.        We continue to

    10      believe that there are parts of it that deserve to be heavily

    11      contested, but there is no sense to which this is the worst

    12      conduct you will ever see.

    13                    THE COURT:    In the earlier case, I did enhance

    14      damages?

    15                    MR. OLSON:    Yes.

    16                    THE COURT:    Help me understand how a decision

    17      for you here could be harmonized with that.

    18                    MR. OLSON:    A decision, well, first of all, the

    19      facts and circumstances of each case stand upon their own.

    20      The amount of damages awarded in this case is reflective of

    21      a difference.

    22                    Second, the existence of this successful

    23      communication issue arising from the Federal Circuit

    24      decision as well as this, the novelty of this argument that

    25      it's inducing indirect infringement or that there is
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 119 of 127 PageID #: 33682
                                                                            119


      1     transference between the ODMs and OEMs is itself a material

      2     difference in the evidence regarding the case.

      3                   And I do think that the difference in copying.

      4     That is, the evidence of that case was they just copied.

      5     They just copied.     That is not true of the evidence on

      6     System General.

      7                   And on this question of whether or not we

      8     acquired System -- that Fairchild acquired System General

      9     because of this.     Here, they're just ignoring the testimony

    10      in the record.    Mr. Chiang's testimony -- I'm happy to give

    11      you where you would find it -- says the reason that the

    12      acquisition was done was because of their location in Taiwan

    13      and because of their innovative technology.

    14                    All that otherwise exists is this claim of, this

    15      claim of closeness in time and nothing better.

    16                    But that itself, that copying piece I think is a

    17      significant distinction, and material to this outcome, and

    18      material to their good faith belief and the effects of where

    19      it goes.

    20                    THE COURT:    Okay.   Thank you very much.

    21                    Mr. Scherkenbach, you can come back if you wish.

    22                    MR. SCHERKENBACH:     Yes.   Thank you.

    23                    I'll focus for the most part on I think pointing

    24      out the difference between argument by counsel and evidence

    25      that is actually in the record because that obviously is
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 120 of 127 PageID #: 33683
                                                                            120


      1     very important in your deciding what to rely on.

      2                   Let me just go in reverse order, Your Honor.           I

      3     think it might be easiest starting where counsel left off.

      4                   Their response on worst case ever.

      5                   I don't think you will find, we're not aware of

      6     one, another case where the same party was found guilty of

      7     willful infringement on successive occasions of the same

      8     patent.

      9                   We looked for one.     We couldn't find one.      So

    10      that, again, that is an objective indication.

    11                    Counsel refers to other cases he has

    12      participated in where there were bad actors.

    13                    Maybe so, but here we have the fact that we have

    14      successive findings of willful infringement of the same

    15      patent by the same party.

    16                    Continuing in reverse order.       Tristrata.    Please

    17      do look at the case.     There are two problems with their

    18      argument that distinguish Tristrata.        One is that case

    19      actually said, counsel said, well, that was where they tried

    20      to interject new opinions of counsel after the fact.

    21                    Actually, Judge Farnan said that the new

    22      information was not the equivalent of a formal opinion of

    23      counsel.   So it actually wasn't viewed a formal opinion

    24      of counsel.

    25                    But the more fundamental point is the Pond
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 121 of 127 PageID #: 33684
                                                                            121


      1     declaration and letters that they want you to consider now

      2     after the fact, their only pertinence is essentially an

      3     opinion of counsel.     They point to the statements in the

      4     letters where the lawyers have done an analysis and the

      5     lawyers are telling the customers, hey, we think we're going

      6     to prevail.    Look at these reexams.      We're going to appeal.

      7     We're going to vigorously contest ourselves.          I mean those

      8     are the equivalent of an opinion of counsel injected after

      9     the fact.

    10                    That should have been presented to the jury if

    11      it had been timely and appropriately disclosed in discovery,

    12      which it was not, and therefore the jury never had an

    13      opportunity to consider it.

    14                    The declarations, again, continuing sort of in

    15      reverse order.

    16                    Mr. Chiang's declaration.      Counsel quoted some

    17      piece or paraphrased, I should say, some piece of Mr.

    18      Chiang's testimony about having talked to Tom Yang.           What

    19      you didn't hear and what we showed you in the briefing over

    20      this issue was that Mr. Chiang was instructed not to answer

    21      a whole series of questions about what he talked to Mr. Yang

    22      about, what did Mr. Yang tell him, what did Mr. Chiang

    23      understand.    I think you have that deposition.        The

    24      deposition taken in this case.       If you go look at it,

    25      roughly at pages 70 to 78, you will see that we tried to get
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 122 of 127 PageID #: 33685
                                                                            122


      1     to the bottom of that and were impeded.

      2                   That was fundamental reason that you determined

      3     that Mr. Chiang would not be allowed to testify at trial

      4     about whether he believed there was infringement or not and,

      5     if so, why.

      6                   The W.H. Huang testimony that counsel referred

      7     to.   I want the timing on this to be clear.

      8                   Counsel quoted to you this testimony about later

      9     on, and he emphasizes, "later on" SG came to realize that

    10      their design didn't avoid the patents.        And this is in the

    11      testimony on, but the later on refers to the 2008 period,

    12      okay?   Not some time after 2008.

    13                    Mr. Huang said, look, we first designed the

    14      parts, I think it was 2005.

    15                    At that time, they were aware of the patent.

    16      Tom Yang said another company had a patent.         And they were

    17      going to get their own patent and indeed got their own

    18      patent.    And so maybe at that time they thought there was no

    19      problem.

    20                    Later on, meaning 2008, after they were sued,

    21      they realized that was not going to avoid the patent, that

    22      their substitution of, simple circuit substitution of

    23      capacitor for current sources is not going to get it done.

    24      So I just don't want you to think that the later on refers

    25      to some point later in the 2008.       It does not.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 123 of 127 PageID #: 33686
                                                                            123


      1                   Okay.   Reexams.

      2                   They're interesting, but again no evidence that

      3     any decisionmaker at Fairchild relied on the results of the

      4     reexams, even the interim results of the reexams.          Putting

      5     even to one side the fact that they didn't impact two of the

      6     three infringed claims, one of which was from each of the

      7     patents-in-suit.

      8                   This, there is a certain theme here for, which

      9     is, this goes to the Halo case.       If you look at, the Supreme

    10      Court's primary concern in that case was to say, look, we

    11      can't have a rule of willfulness or enhancement where

    12      lawyers coming up with things after the fact are enough to

    13      get a party off the hook when the party at the time it was

    14      acting had no reason to even know of what the legal theory

    15      was or what the legal analysis was and there is no evidence

    16      they relied on it.

    17                    That is exactly what Fairchild is trying to do

    18      here.   Their lawyers decided to file reexams.         They had some

    19      success on other claims, not on these claims and, therefore,

    20      what?   Therefore, Fairchild should be exonerated.         That is

    21      actually the lesson in Halo is, no, they shouldn't because

    22      there is no evidence they relied on it.

    23                    Okay.   This, the last, the other point counsel

    24      made on good faith is that they keep emphasizing 99 percent

    25      of the sales are overseas.       99 percent of the sales are
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 124 of 127 PageID #: 33687
                                                                            124


      1     overseas.

      2                   Well, fair enough, but it ignores the testimony

      3     that Fairchild knew and intended large numbers of those

      4     products would come to the U.S.

      5                   The actual evidence was that.       We showed you.

      6     Mr. Thornburgh went through some of it again here today.            So

      7     the fact that the initial sale is overseas is a tiny part of

      8     the relevant story.

      9                   Customer letters.

    10                    Well, actually back up.      So then there were a

    11      series of what counsel referred to as undisputed events.

    12                    Let me run through that because some of them are

    13      disputed quickly.

    14                    THE COURT:    You have about two minutes.

    15                    MR. SCHERKENBACH:     Two minutes.    Okay.    Let me

    16      just focus on copying.      Okay?

    17                    Counsel argues there is no evidence of copying

    18      in this case, and that is a big differentiator.

    19                    I covered this to some degree in my original

    20      remarks.    In this trial record, there is evidence of copying

    21      that is unrebutted, and that is that SG had the patent.

    22      They had the PI patent.      The similarity and the circuits is

    23      striking but for this substitution of capacitors for current

    24      sources and the relevant part of the circuit which our

    25      expert said technically is a meaningless change.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 125 of 127 PageID #: 33688
                                                                            125


      1                   Their expert did not rebut it.       They presented

      2     no witness at trial to rebut it.       No fact witness to rebut

      3     it.   The only thing you have now is this new W.H. Huang

      4     declaration where he comes in and says, oh, well, I didn't

      5     copy anything.    I did everything independently.

      6                   And candidly, you are going to have to wrestle

      7     with I guess what to do with that because had the man come

      8     to trial and then cross-examined, the evidence might be very

      9     different.    You might have a very different view of what

    10      happened.

    11                    But just so we're clear, the jury was instructed

    12      on copying.    You have to infer they found in our favor on

    13      copying; and I just don't see how that can be undone by an

    14      after-the-fact declaration of a witness who was here at

    15      trial, could have testified, and didn't.

    16                    Okay.   I think the last point I will make is

    17      just, on the case, the ACS and Idenix cases, Your Honor.            I

    18      covered them on my slide 15, but it's I think fair to say

    19      that neither case had anything to do with saying a court

    20      could in the enhancement context consider anything like the

    21      sort of evidence that they have tried to put into this

    22      record, these sorts of declarations.

    23                    It's really apples and oranges.       To try to, you

    24      know, retry the case, as it were, in post-trial declarations

    25      is I think unprecedented.
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 126 of 127 PageID #: 33689
                                                                            126


      1                    That's all I have.

      2                    THE COURT:   Thank you.

      3                    Mr. Olson, do you want to add anything?

      4                    MR. OLSON:   This will be anti- climatic but it

      5     is only one.

      6                    The customer letters have an independent

      7     relevance regarding what we did as a remedial measure, and

      8     the customer letters are in fact attachments to various

      9     motions throughout our case, and of course the customers

    10      letter itself is an attachment -- well, the July customers'

    11      letter is an attachment to part of the injunction.           These

    12      are not all being introduced solely because of that they're

    13      a closeted or other opinion of counsel.         These were

    14      communications to people about why they should be seeking

    15      other materials if they intend to use their product in the

    16      United States and that in fact in November of 2013 do not

    17      need, do not use these products for sale in the United

    18      States and we're putting a banner on it.         This was even

    19      before the injunction to not use, so they have an

    20      independent relevance.

    21                     I think the remaining topics I have covered and

    22      I won't press forward with it.

    23                     THE COURT:   Mr. Scherkenbach, anything further

    24      you want to say on that?

    25                     MR. SCHERKENBACH:    Just on the customer letters,
Case 1:12-cv-00540-LPS Document 694 Filed 04/24/19 Page 127 of 127 PageID #: 33690
                                                                            127


      1     you will find a few ODMs they were sent to.         ODMs, not all

      2     the ODMs by any means, and my focus was on none of the OEMs,

      3     the ultimately end customer who did the importing.           I don't

      4     think there is any evidence that any OEM got a letter.

      5                   Thank you.

      6                   THE COURT:    Thank you.    Well, the time is up.

      7     Thank you for the helpful arguments.        I'm going to take

      8     everything under advisement both in the case that was argued

      9     today and in the case that you all submitted on the papers.

    10      We will turn our attention to it as soon as we can.

    11                    Have a nice weekend.      Safe travels to all of

    12      you.   We will be in recess.

    13                    (Hearing ends at 1:57 p.m.)

    14

    15             I hereby certify the foregoing is a true and accurate
            Transcript from my stenographic notes in the proceeding.
    16

    17                                     /s/ Brian P. Gaffigan
                                          Official Court Reporter
    18                                       U.S. District Court

    19

    20

    21

    22

    23

    24

    25
